 Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 1 of 224 PageID #:18921




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                  )
 UNITED STATES SECURITIES                         )
 AND EXCHANGE COMMISSION,                         )
                                                  )
                        Plaintiff,                )       Civil Action No. 18-cv-5587
                                                  )
 v.                                               )       Judge John Z. Lee
                                                  )
 EQUITYBUILD, INC., EQUITYBUILD                   )       Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                   )
 and SHAUN D. COHEN,                              )
                                                  )
                        Defendants.               )
                                                  )

                RECEIVER’S MEMORANDUM OBJECTING TO
       JOINT MOTION OF VENTUS HOLDINGS AND VENTUS MERRILL FOR
          ENTRY OF JUDICIAL ORDER DIRECTING DISBURSEMENT OF
           EARNEST MONEY HELD IN STRICT JOINT ORDER ESCROW

       Kevin B. Duff, as receiver (“Receiver”) for the Estate of Defendants EquityBuild, Inc.

(“EquityBuild”), EquityBuild Finance, LLC (“EquityBuild Finance”), their affiliates, and the

affiliate entities of Defendants Jerome Cohen and Shaun Cohen (collectively, the “Receivership

Defendants”), respectfully files this memorandum in partial objection to Ventus Holdings, LLC’s

and Ventus Merrill, LLC’s Combined Motion For Return Of Their Earnest Money Deposits. (Dkt.

861) Those earnest money deposits revolve around the Ventus’ default and termination of

contracts for the sale of three properties: (i) 7600-10 South Kingston Avenue; (ii) 7656 South

Kingston Avenue; and (iii) 6949-59 South Merrill Avenue.

                                      Factual Background

       The Receiver has been actively working to preserve, maintain and dispose of the real

properties that are part of the Receivership Estate. Those efforts have included the marketing and

selling in the Chicago south side multifamily residential real estate market more than 40 properties
    Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 2 of 224 PageID #:18922




during the heart of the ongoing pandemic without a single financing contingency and (thus far)

without a single default (other than Ventus’ actions that are the subject of the matter at bar). (See

Declaration of Kevin B. Duff, ¶ 7). As further discussed below, both before and after the start of

the pandemic, the Receiver sold several properties to the movant Ventus, which sales informed

and reflect Ventus’ familiarity with the terms and risks associated with the purchase and sale

agreement at issue.

         For example, on or about July 1, 2019, the Receiver accepted offers from Ventus Holdings,

LLC (“Ventus Holdings”) to purchase 8047-55 South Manistee Avenue for $975,000 and 7026-

42 South Cornell Avenue for $1,110,000. Each of those purchase and sale agreement contained a

financing contingency affording Ventus Holdings the right to terminate the contract with a full

refund of earnest money if it could not secure a firm written commitment for a mortgage loan in a

specified amount within 21 days. (Exhibit A1, at P010; Exhibit B, at P025) At the purchaser's

request, the Receiver agreed to extend the financing contingency deadlines to August 19, 2019

(Exhibit C) and then agreed to extend deadline on 8047-55 South Manistee Avenue again, this

time until September 9, 2019 (Exhibit D).

         The sale of 7026-42 South Cornell Avenue closed on November 6, 2019. At the closing,

Ventus Cornell LLC (as nominee of Ventus Holdings) received credit for an $111,000 earnest

money deposit and a $65,000 cash contribution, representing an equity investment of at least

$176,000. (Exhibit E) The sale of 8047-55 South Manistee Avenue closed on February 5, 2020.

At the closing, Ventus Manistee LLC (as nominee of Ventus Holdings) received credit for a




1
 Exhibits A through S that are referenced in this brief are attached to the Duff Declaration. (See
Duff Declaration, ¶ 6(a)-(s) and attachments thereto)


                                                 2
 Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 3 of 224 PageID #:18923




$97,500 earnest money deposit and a $294,657 cash contribution, representing an equity

investment of at least $392,157. (Exhibit F)

       Meanwhile, on October 14, 2019, the Receiver accepted an offer from Ventus Holdings to

purchase 7600-10 South Kingston for $1,870,000; on October 15, 2019, the Receiver accepted an

offer from Ventus Holdings to purchase 7656 South Kingston for $510,000; on October 17, 2019,

the Receiver accepted an offer from Ventus Holdings to purchase 7110-16 South Cornell for

$1,240,00; and on December 19, 2019, the Receiver accepted an offer from Ventus Merrill, LLC

(“Ventus Merrill”) to purchase 6949-59 South Merrill Avenue for $1,935,200. (Exhibits G, H, I,

and J) The purchase and sale agreements for 7600-10 South Kingston and 7656 South Kingston

contained no financing contingency whatsoever. The purchase and sale agreements for 7110-16

South Cornell and 6949-59 South Merrill contained limited financing contingencies pursuant to

which Ventus Holdings or Ventus Merrill could terminate the contracts with a full refund of earnest

money if it did not obtain a firm written commitment for a mortgage loan in a specified amount

within 21 days; when that time expired, so did the financing contingency. Because the purchasers

were required to deposit earnest money into strict joint order escrow in an amount equal to ten-

percent of the purchase price, Ventus Holdings deposited $187,000 in connection with 7600-10

South Kingston Avenue and $51,000 in connection with 7656 South Kingston Avenue and

$124,000 in connection with 7110-16 South Cornell Avenue, and Ventus Merrill deposited

$193,520 in connection with 6949-59 South Merrill Avenue.

       By letter dated April 20, 2020 – more than six months after the purchase contracts for the

properties at issue in this motion were executed and long after the financing contingencies on

6949-59 South Merrill (and 7110-16 South Cornell) expired – Ventus informed counsel for the

Receiver that it was unable to secure acquisition financing, that it could no longer raise the required




                                                  3
 Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 4 of 224 PageID #:18924




equity from its investors, and that it “[could not] proceed with the acquisition of [the four]

properties.” (Exhibit K) It enclosed a copy of the letter it received from its prospective lender, who

indicated that it was “unable to provide financing” because the pandemic “introduced much

uncertainty regarding rent projections and valuations leading to the [loan] committee’s ultimate

decision not to proceed.” Id. Accordingly, Ventus requested the return of its $555,520 in earnest

money associated with the four properties discussed above. Ventus observed that it was “quite

unfortunate that we could not complete these transactions,” but expressed an interest in working

with the Receiver again “when circumstances permit.” It did not demand rescission.

       In light of Ventus’ indication that it could not consummate the transactions, counsel for the

Receiver issued a default letter (Exhibit L) and the Receiver attempted to secure competitive new

offers to purchase the properties. In so doing, the Receiver recognized and relied upon the

protections expressly bargained for in the purchase and sale agreements related to the liquidated

damages provision as he took the necessary steps to address the damages created by Ventus’

actions. With respect to 7600-10 South Kingston Avenue, the Receiver accepted a bid in the

amount of $1,530,000; with respect to 7656 South Kingston Avenue, he accepted a bid in the

amount of $320,000; and with respect to 6949-59 South Merrill Avenue, he accepted a bid in the

amount of $1,520,000. (Exhibits M, N, and O) Thus, the Receiver accepted contracts to sell 7600-

10 South Kingston Avenue, 7656 South Kingston Avenue, and 6949-59 South Merrill Avenue for

$945,200 less than Ventus Holdings and Ventus Merrill had originally agreed to pay for them.

       As for 7110-16 South Cornell Avenue, prior to the Receiver entering any new contract with

another buyer, Ventus Holdings communicated to the Receiver that it was able to secure alternative

financing for that property. As a result, by letter dated June 1, 2020, the Receiver withdrew his

invocation of default with respect to 7110-16 South Cornell, and the parties reinstated the original




                                                  4
 Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 5 of 224 PageID #:18925




purchase and sale contract. (Exhibit P) The sale closed on August 13, 2020, at which time Ventus

Cornell 71 LLC (as nominee of Ventus Holdings) received credit for a $124,000 earnest money

deposit and a $308,718 cash contribution, representing an equity investment of at least $432,718.

(Exhibit Q)

        Despite indicating on April 20, 2020 that it could not proceed with the acquisitions of these

four properties, Ventus Holdings continued to bid on other receivership properties. On August 18,

2020, the Receiver accepted offers from Ventus Holdings to purchase 4750-52 South Indiana

Avenue for $697,000 and 7024-32 South Paxton Avenue for $1,775,000, in each case without a

financing contingency. (Exhibits R, S) These properties were subsumed within the Receiver’s

Tenth Motion To Confirm The Sale Of Certain Real Estate And For The Avoidance Of Certain

Mortgages, Liens, Claims, And Encumbrances (Dkt. 809), which remains under advisement.

        On June 11, 2020, the Receiver moved to confirm the sales to new purchasers of 7600-10

South Kingston Avenue, 7656 South Kingston Avenue, and 6949-59 South Merrill Avenue.

(Dkt. 712) On June 23, 2020, Ventus Holdings moved for leave to intervene and file an objection

to the motion to confirm. (Dkt. 721) The Court granted Ventus Holdings leave to intervene by

minute order dated June 24, 2020. (Dkt. 723) In its objection (pp. 4, 6), Ventus Holdings asked the

Court to set aside the sales of the three properties and reinstate its original contracts with the

Receiver or, in the alternative, to grant it leave to file a motion for the return of the earnest money.

(Dkt. 721-1) On October 26, 2020 the Court granted the Receiver’s motion to confirm the sales

and granted Ventus leave to file a motion for the return of its earnest money (Dkt. 825).

Subsequently, Ventus appealed that ruling to the Seventh Circuit. Last week the Receiver filed a




                                                   5
    Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 6 of 224 PageID #:18926




motion to dismiss the appeal.2 Pursuant to this Court’s order, Ventus Holdings and Ventus Merrill

also jointly filed their motion for the return of earnest money on November 9, 2020. (Dkt. 861)

         The purchase and sale agreements for the three properties now at issue each provides that

the Receiver is entitled to retain the earnest money as liquidated damages as his sole and exclusive

remedy in the event of a default:

                Buyer Default. The Buyer and Seller agree that it would be difficult
                to ascertain the actual damages to be suffered by the Seller in the
                event of a default by the Buyer and that the amount of the Earnest
                Money deposited by the Buyer hereunder constitutes the parties’
                reasonable estimate of the Seller’s damages in the event of the
                Buyer’s default, and that upon any such default not caused by the
                Seller, the Seller shall be entitled to retain the Earnest Money as
                liquidated damages, which shall constitute the Seller’s sole and
                exclusive remedy in law or at equity in connection with said default.

(Exhibit G, P047-048; Exhibit H, P065-66; Exhibit J, P099-100) Here, there is no dispute that

Ventus defaulted in regards to each of the three properties and stated that it would not be

proceeding forward with three purchase contracts, triggering the remedies in this provision.

         The disposition of the earnest monies deposited by Ventus Holdings and Ventus Merrill is

governed by the terms of the Strict Joint Order Escrow Agreements (“SJO Agreements”) that the

parties signed contemporaneously with the purchase and sale contracts. The SJO Agreements

specify that once the buyer’s funds are deposited into strict joint order escrow, they will not be

released by escrowee unless and until the parties execute a joint instruction or until a court of

competent jurisdiction issues an order directing their disbursement. (Exhibit G, P056; Exhibit H,

P074; Exhibit J, P108)




2
  A separate part of the October 26, 2020 Order (Dkt. 825) has been appealed to the Seventh Circuit
by certain claimants. Also last week, the Receiver filed a separate motion to dismiss that appeal
in the Seventh Circuit.


                                                 6
 Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 7 of 224 PageID #:18927




                                            Argument

I.     Ventus Defaulted Under The Purchase And Sale Agreements.

       The Receiver concurs with Ventus that this Court should enter an order directing the

disposition of the escrowed earnest monies, but because Ventus Holdings and Ventus Merrill

defaulted under the purchase and sale agreements, such direction should state that the earnest

money be disbursed to the Receiver for deposit into the corresponding segregated property

accounts.

       A.      Ventus Has Failed To Establish That The COVID-19 Epidemic Constituted A
               Force Majeure That Rendered Performance Impossible.

       This Court can take judicial notice that on January 27, 2020 the United States Secretary of

Health and Human Services declared COVID-19 a public health emergency; that on January 30,

2020 the World Health Organization declared COVID-19 a Public Health Emergency of

International Concern; that on January 31, 2020, President Trump began imposing travel

restrictions; that on March 9, 2020, Governor Pritzker declared COVID-19 a public health

emergency, and then on March 20, 2020 issued a stay-at-home order for all non-essential Illinois

workers; that the COVID-19 epidemic remained in the public consciousness throughout the

summer of 2020; and that as recently as November 16, 2020, Chicagoans were advised by Mayor

Lori Lightfoot to stay at home for at least 30 days and cancel “normal” Thanksgiving plans.

       Despite the public health warnings, the travel restrictions, the stay-at-home orders, and the

social distancing practices, however, the Receiver accepted contracts to sell 40 multifamily

residential real estate properties between April 7 and September 2, 2020 (and two of those

contracts, which relate to different properties than the ones at issue (for which the contracts were

formed in 2019), were submitted by Ventus). (Duff Declaration, ¶ 7) Copies of all 40 contracts

were submitted as exhibits to the Receiver’s Seventh, Eighth, Ninth, and Tenth Motions To



                                                 7
 Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 8 of 224 PageID #:18928




Confirm Sales. (Dkts. 690, 712, 749, 809) Not a single one those 40 contracts contained a

financing contingency, and 25 of the sales have now closed, with two more scheduled to close the

first week of December 2020. The remainder await resolution of lender objections or, in the case

of the three properties at issue here, a ruling on the Ventus motion to stay. Not one buyer has

defaulted – not even Ventus.

       Yet, Ventus asserts (Motion, p. 2) that it was “unable to proceed with the transactions” to

acquire 7600-10 South Kingston Avenue, 7656 South Kingston Avenue, 6949-59 South Merrill

Avenue, and 7110-16 South Cornell on April 20, 2020 and now for the first time specifically

invokes force majeure and impossibility. Neither the law or the facts support Ventus’ position.

       In YPI 180 N. LaSalle Owner, LLC v. 180 N. LaSalle II, LLC, 403 Ill. App. 3d 1 (1st Dist.

2010), the prospective purchaser of a commercial office building sought rescission and the refund

of $6 million in earnest money after one of its lenders withdrew its financing on the basis of

economic conditions beyond its control (referring to the 2008 global financial crisis). As a

preliminary matter, the court noted that a right to rescind must be asserted promptly, otherwise the

right is waived. Id. at 6. It then observed that the doctrine of impossibility applies only in extreme

circumstances, when performance becomes “objectively” impossible and where the parties could

not have “anticipated or guarded against” an unforeseeable risk in the contract. Id. at 6-7.

Accordingly, the court held that “[t]he potential inability to obtain commercial financing is

generally considered a foreseeable risk that can be readily guarded against by inclusion in the

contract of financing contingency provisions.” Id. at 7. It further held that the defaulting purchaser

failed to demonstrate that it was subjectively impossible to close on the acquisition because

“nothing in the record suggest[ed] it would have been impossible [] to convert its nonliquid assets




                                                  8
 Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 9 of 224 PageID #:18929




to liquid assets in order to pay the contract purchase price.” Id.; see also Ner Tamid Congregation

of North Town v. Krivoruchko, 638 F. Supp. 2d 913 (N.D. Ill. 2009) (similar facts, same result).

        YPI 180 N. LaSalle Owner is highly instructive in rejecting Ventus’ arguments. Ventus,

like the plaintiff in YPI 180 N. Lasalle Owner, cites to a global crisis to excuse its lack of ability

to obtain financing. And similar to that case, the parties here were fully aware of the risks

associated with acquisition financing. In this case, for two of the contracts at issue here (7600-10

South Kingston Avenue and 7656 South Kingston Avenue), Ventus voluntarily assumed the risk

that it would be unable raise sufficient funds to close by entering into contracts with no financing

contingencies. And even on the purchase of 6949-59 South Merrill Avenue, for which Ventus

bargained for and obtained a contract with a limited financing contingency giving it a specified

period of time to secure a “firm written mortgage commitment,” Ventus allowed that provision to

lapse without terminating. Put differently, if Ventus had in fact secured a “firm written mortgage

commitment” then it would not have defaulted (or, alternatively, it would now have recourse

against the lender). If it did not secure firm written mortgage commitments, then it knowingly

waived its termination rights and proceeded at its own risk. All of these financing issues presented

foreseeable risks which preclude the application of force majeure or the impossibility doctrine. See

YPI 180 N. LaSalle Owner, 403 Ill. App. 3d at 6-7 (“The party advancing the doctrine must show

that the events or circumstances which he claims rendered his performance impossible were not

reasonably foreseeable at the time of contracting. [citation omitted] Where a contingency that

causes the impossibility might have been anticipated or guarded against in the contract, it must be

provided for by the terms of the contract or else impossibility does not excuse performance.”)

       Furthermore, the fear instilled by the COVID-19 epidemic may have induced Ventus’

chosen lender from tabling the loan approval, and may have scared off some of Ventus’ equity



                                                  9
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 10 of 224 PageID #:18930




investors, but it didn’t render the prospective acquisitions objectively impossible as YPI 180 N.

LaSalle Owner teaches. Clearly, the Chicago south side multifamily residential real estate market

was sufficiently robust that the Receiver was able to market and sell 40 other properties during the

heart of the crisis without a single financing contingency and (thus far) without a single default.

(Duff Declaration, ¶ 7)

       In addition, Ventus has failed to establish that, subjectively, it could not have consummated

the closings (even though impossibility requires objective inability to perform). Before the

epidemic, it raised at least $392,156.99 in equity to purchase 8047-55 South Manistee Avenue and

at least $176,000 in equity to purchase 7026-42 South Cornell Avenue. Then, in the midst of the

epidemic it raised $432,717.67 in equity to purchase 7110-16 South Cornell Avenue and

committed to purchasing 4750-52 South Indiana Avenue and 7024-32 South Paxton Avenue for a

combined $2,472,000, in each case without a financing contingency, meaning that it committed to

raising 100% of the equity if it could not secure a loan. One of its principals even submitted an

affidavit indicating that Ventus owns and operates approximately 425 apartment units in about 30

buildings on the south and west sides of Chicago. (Affidavit of Zachary D. Elman, Dkt. 746-1, ¶

4) Thus, the record not only lacks evidence that Ventus was subjectively unable to close, but

contains ample evidence that Ventus possessed the financial wherewithal to proceed but chose not

to do so.

       B.      Ventus Has Failed To Establish A Frustration Of Purpose.

       Although the Illinois Supreme Court has recognized the common law principle that a party

may be discharged from its obligations under an agreement by “an unforeseeable intervening event

[that] destroys the basis of the contract and creates a situation where performance by one party no

longer gives the other party what induced it to enter into the contract,” People v. Shinaul, 2017




                                                10
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 11 of 224 PageID #:18931




IL 120162, ¶ 35, that doctrine does not apply here. Ventus does not contend that, as a result of the

COVID-19 epidemic, it no longer made any sense to own commercial real estate. Instead, it seeks

to be excused from performance because its contemplated source of capital dried up during a wave

of economic uncertainty. Indeed, as the epidemic persisted, Ventus was busily endeavoring to

secure replacement financing so it could acquire the properties on which it had defaulted and was

signing new contracts to purchase two additional properties from the Receiver. Thus, the purpose

of the agreements – i.e., to acquire and operate commercial real estate – was not frustrated at all,

as Ventus still saw great value in those agreements. Instead, Ventus was “frustrated” because it

reposed its faith in an unreliable lender.

       As the court noted in Shinaul (quoting the Restatement (Second) of Contracts § 265), the

frustration “must be so severe that it is not fairly to be regarded as within the risks that [the party

seeking rescission] assumed under the contract.” Id., ¶ 36. In this case, and as discussed above, the

parties clearly anticipated the risks associated with acquisition financing, and Ventus protected

itself against those risks when it saw fit by insisting on a right to terminate with a full refund of

earnest money in the event it could not secure a firm written commitment for a mortgage loan.

       C.      The Liquidated Damages Provision Of The Purchase And Sale Agreements Is
               Valid And Enforceable.

       The liquidated damages provision contained in the purchase and sale agreements is valid

and enforceable. A liquidated damages clause will be enforced when the amount specified was

reasonable at the time of contracting and bore a relation to the actual damages that might be

sustained and where actual damages would be difficult to ascertain or prove. Berggren v. Hill, 401

Ill. App. 3d 475, 480 (1st Dist. 2010). In this case, the contracts specified 10% of the purchase

price as the measure of damages, the same amount that was approved in Curtin v. Ogborn, 75

Ill. App. 3d 549, 555 (1st Dist. 1979).



                                                  11
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 12 of 224 PageID #:18932




       Although a liquidated damages provision may be declared void as a penalty for non-

performance, there is no evidence that the provision operated as a penalty here. For example, a

liquidated damages provision was held unenforceable in Grossinger Motorcorp, Inc. v. American

National Bank and Trust Co., 240 Ill. App. 3d 737 (1st Dist. 1993) because its invocation was

merely optional: the seller was entitled to retain the earnest money as liquidated damages or

“exercise any other remedy available at law.” Id. at 740. In other words, if the liquidated damages

exceeded the actual damages, the seller would retain the liquidated damages, but if the actual

damages exceeded the liquidated damages, the seller would sue for the actual damages. The

Receiver retained no such option here.

       As it turns out, the liquidated damages provisions inured to the benefit of Ventus. The

Receiver was only able to secure contracts to sell 7600-10 South Kingston Avenue for $1,530,000,

to sell 7656 South Kingston Avenue for $320,000, and to sell 6949-59 South Merrill Avenue for

$1,520,000, representing losses of $340,000, $190,000, and $415,200, respectively vis-à-vis the

contracts it previously held to sell these properties Ventus. Thus, the $431,520 in earnest money

associated with the Ventus defaults was actually insufficient to compensate the Receiver for the

$945,200 in losses sustained as a result of the breach. Nevertheless. the Receiver relied upon the

protections expressly bargained for in the purchase and sale agreements related to the liquidated

damages provision as he took the necessary steps to address the damages created by Ventus’

actions.

                                           Conclusion

       Accordingly, for all the foregoing reasons, this Court should enter an order directing First

American Title Insurance Company, as escrowee, to disburse the earnest money deposited by

Ventus Holdings or Ventus Merrill in connection with the prospective acquisitions of 7600-10




                                                12
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 13 of 224 PageID #:18933




South Kingston Avenue, 7656 South Kingston Avenue, and 6949-59 South Merrill Avenue to the

Receiver for deposit into corresponding segregated property-specific subaccounts.


Dated: November 23, 2020                           Kevin B. Duff, Receiver

                                            By:    /s/ Michael Rachlis
                                                   Michael Rachlis
                                                   Jodi Rosen Wine
                                                   Rachlis Duff & Peel LLC
                                                   542 South Dearborn Street, Suite 900
                                                   Chicago, IL 60605
                                                   Phone (312) 733-3950
                                                   Fax (312) 733-3952
                                                   mrachlis@rdaplaw.net
                                                   jwine@rdaplaw.net




                                              13
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 14 of 224 PageID #:18934




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 23, 2020, I electronically filed the foregoing Receiver’s

Memorandum Objecting To Joint Motion Of Ventus Holdings And Ventus Merrill For

Entry Of Judicial Order Directing Disbursement Of Earnest Money Held In Strict Joint

Order Escrow with the Clerk of the United States District Court for the Northern District of

Illinois, using the CM/ECF system. A copy of the foregoing was served upon counsel of record

via the CM/ECF system.

       I further certify that I caused a true and correct copy of the foregoing Memorandum, to

be served upon the following individuals or entities by electronic mail:

       -       Defendant Jerome Cohen (jerryc@reagan.com);

       -       All known EquityBuild investors; and

       -       All known individuals or entities that submitted a proof of claim in this action (sent

               to the e-mail address each claimant provided on the claim form).

       I further certify that the Memorandum will be posted to the Receivership webpage at:

http://rdaplaw.net/receivership-for-equitybuild


                                                       /s/ Michael Rachlis

                                                       Rachlis Duff & Peel, LLC
                                                       542 South Dearborn Street, Suite 900
                                                       Chicago, IL 60605
                                                       Phone (312) 733-3950
                                                       Fax    (312) 733-3952
                                                       mrachlis@rdaplaw.net




                                                  14
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 15 of 224 PageID #:18935




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES SECURITIES                         )
AND EXCHANGE COMMISSION,                         )
                                                 )    Civil Action No. 18-CV-5587
                       Plaintiff,                )
             v.                                  )
                                                 )    Hon. John Z. Lee
EQUITYBUILD, INC., at al.,                       )
                                                 )    Magistrate Judge Young B. Kim
                      Defendants.                )

                DECLARATION OF KEVIN B. DUFF IN SUPPORT OF
                 MEMORANDUM OBJECTING TO JOINT MOTION
            OF VENTUS HOLDINGS AND VENTUS MERRILL FOR ENTRY
              OF JUDICIAL ORDER DIRECTING DISBURSEMENT OF
            EARNEST MONEY HELD IN STRICT JOINT ORDER ESCROW

       I, Kevin B. Duff, under penalty of perjury and in accordance with the requirements of 28

U.S.C. § 1746, hereby declare and state as follows:

       1.      I am over 18 years of age and a resident of the State of Illinois.

       2.      I have personal knowledge of the facts stated herein and if called as a witness could

testify competently thereto.

       3.      I am the Court’s appointed Receiver for EquityBuild, Inc., EquityBuild Finance,

LLC, their affiliates, and the affiliate entities of Jerome Cohen and Shaun Cohen as described in

the Order Appointing Receiver (“Receivership Defendants.”) (Dkt. No. 16)

       4.      Since being appointed in this case, I have been responsible for preserving and

maintaining 116 real estate properties with approximately 1,637 units, including approximately 79

multifamily properties and 37 single family residence properties (of 1-4 units).
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 16 of 224 PageID #:18936




       5.     Through my responsibilities as Receiver, I am familiar with the purchases and sales

of the various properties in the Receivership estate and the various agreements and documents

exchanged during the purchase and sale process for the various properties.

       6.     The following exhibits are true and accurate copies of executed documents.

              a.     Exhibit A is a true and accurate copy of the purchase and sale agreement
                     for 8047-55 South Manistee dated June 27, 2019.

              b.     Exhibit B is a true and accurate copy of the purchase and sale agreement for
                     7026-42 South Cornell Avenue dated June 27, 2019.

              c.     Exhibit C is a true and accurate copy of a letter from counsel for Ventus
                     Holdings, LLC to counsel for the Receiver dated July 2019 (but including an
                     inaccurate date reference to October 5, 2018).

              d.     Exhibit D is a true and accurate copy of a letter from counsel for Ventus
                     Holdings, LLC to counsel for the Receiver dated August 19, 2019.

              e.     Exhibit E is a true and accurate copy of the final settlement statement for the
                     sale of 7026 South Cornell to Ventus Cornell LLC dated November 6, 2019.

              f.     Exhibit F is a true and accurate copy of the final settlement statement of for
                     the sale of 8047-55 South Manistee to Ventus Manistee LLC dated February
                     5, 2020.

              g.     Exhibit G is a true and accurate copy of the purchase and sale agreement for
                     7600-10 South Kingston Avenue dated August 14, 2019.

              h.     Exhibit H is a true and accurate copy of the purchase and sale agreement for
                     7656 South Kingston Avenue dated August 14, 2019.

              i.     Exhibit I is a true and accurate copy of the purchase and sale agreement for
                     7110 South Cornell Avenue dated August 14, 2019.

              j.     Exhibit J is a true and accurate copy of the purchase and sale agreement for
                     6949-59 South Merrill Avenue dated December 13, 2019.

              k.     Exhibit K is a true and accurate copy of a letter from counsel for Ventus
                     Holdings, LLC and Ventus Merrill, LLC to counsel for the Receiver dated
                     April 20, 2020.




                                                2
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 17 of 224 PageID #:18937




               l.     Exhibit L is a true and accurate copy of a letter from counsel for the Receiver
                      to counsel for Ventus Holdings, LLC and Ventus Merrill, LLC dated April
                      24, 2020.

               m.     Exhibit M is a true and accurate copy of the purchase and sale agreement for
                      7600-10 South Kingston Avenue dated April 29, 2020.

               n.     Exhibit N is a true and accurate copy of the purchase and sale agreement for
                      7656 South Kingston Avenue dated May 29, 2020.

               o.     Exhibit O is a true and accurate copy of the purchase and sale agreement for
                      6949-59 South Merrill Avenue dated May 6, 2020.

               p.     Exhibit P is a true and accurate copy of a letter from counsel for the Receiver
                      to Ventus Holdings, LLC dated June 1, 2020.

               q.     Exhibit Q is a true and accurate copy of the final settlement statement for the
                      sale of 7110 South Cornell Avenue to Ventus Cornell 71, LLC dated August
                      13, 2020.

               r.     Exhibit R is a true and accurate copy of the purchase and sale agreement for
                      4750-52 South Indiana Avenue dated August 5, 2020.

               s.     Exhibit S is a true and accurate copy of the purchase and sale agreement for
                      7024 South Paxton Avenue dated August 5, 2020.

       7.      In my role as Receiver, I accepted contracts to sell 40 multifamily residential real

estate properties between April 7, 2020 and September 2, 2020. Two of those contracts were

submitted by Ventus (for properties that are not among the three properties that are the subject to

the pending motion in which this declaration is submitted). None of those 40 contracts contained

a financing contingency, and 25 of the sales on those properties have now closed, with two more

scheduled to close the first week of December 2020. The remainder await resolution of lender

objections, issuance of orders following approval of the sales, or in the case of the three properties

at issue here, a ruling on the Ventus’ motion to stay. Not one buyer has defaulted – not even Ventus

– on any of these 40 contracts.




                                                  3
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 18 of 224 PageID #:18938




                                           Kevin B. Duff, Receiver




                                       4
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 19 of 224 PageID #:18939




                                                                   EXHIBIT A


                                                                              P001
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 20 of 224 PageID #:18940




                                                                              P002
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 21 of 224 PageID #:18941




                                                                              P003
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 22 of 224 PageID #:18942




                                                                              P004
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 23 of 224 PageID #:18943




                                                                              P005
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 24 of 224 PageID #:18944




                                                                              P006
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 25 of 224 PageID #:18945




                                                                              P007
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 26 of 224 PageID #:18946




                                                                              P008
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 27 of 224 PageID #:18947




                                                                              P009
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 28 of 224 PageID #:18948




                                                                              P010
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 29 of 224 PageID #:18949




                                                                              P011
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 30 of 224 PageID #:18950




                                                                              P012
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 31 of 224 PageID #:18951




                                                                              P013
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 32 of 224 PageID #:18952




                                                                              P014
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 33 of 224 PageID #:18953




                                                                   EXHIBIT B


                                                                              P015
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 34 of 224 PageID #:18954




                                                                              P016
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 35 of 224 PageID #:18955




                                                                              P017
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 36 of 224 PageID #:18956




                                                                              P018
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 37 of 224 PageID #:18957




                                                                              P019
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 38 of 224 PageID #:18958




                                                                              P020
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 39 of 224 PageID #:18959




                                                                              P021
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 40 of 224 PageID #:18960




                                                                              P022
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 41 of 224 PageID #:18961




                                                                              P023
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 42 of 224 PageID #:18962




                                                                              P024
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 43 of 224 PageID #:18963




                                                                              P025
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 44 of 224 PageID #:18964




                                                                              P026
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 45 of 224 PageID #:18965




                                                                              P027
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 46 of 224 PageID #:18966




                                                                              P028
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 47 of 224 PageID #:18967




                                                                              P029
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 48 of 224 PageID #:18968




                                                                              P030
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 49 of 224 PageID #:18969




                                                                              P031
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 50 of 224 PageID #:18970




                                                                   EXHIBIT C


                                                                              P032
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 51 of 224 PageID #:18971




                                                                              P033
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 52 of 224 PageID #:18972




                                                                  EXHIBIT D


                                                                              P034
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 53 of 224 PageID #:18973




                                                                              P035
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 54 of 224 PageID #:18974




                                                                   EXHIBIT E


                                                                              P036
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 55 of 224 PageID #:18975




                                                                              P037
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 56 of 224 PageID #:18976




                                                                              P038
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 57 of 224 PageID #:18977




                                                                   EXHIBIT F


                                                                              P039
              Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 58 of 224 PageID #:18978
                                            First American Title Insurance Company
                                               30 North LaSalle Street, Suite 2220 • Chicago, IL 60602

                                               Office Phone:(312)750-6780 Office Fax:(866)563-2766

                                                  Final Settlement Statement


Property Address:                        8047-55 South Manistee Avenue, File No:        C-2964600
                                         Chicago, IL 60617              Officer:        JoeAnn Watson/JW
                                                                        Settlement Date:            02/05/2020
                                                                        Disbursement Date:          02/05/2020
                                                                        Print Date:                 02/04/2020, 4:37 PM

Buyer:                 Ventus Manistee LLC
Address:               8047-55 South Manistee Avenue, Chicago, IL 60617
Seller:                Chicago Capital Fund II LLC
Address:
Lender:                Morris Building and Loan, S.B.
Address:               211 East Jefferson Street, Morris, IL, 60450
Loan No.:

Buyer Charge           Buyer Credit                    Charge Description                           Seller Charge      Seller Credit
                                         Consideration:
      975,000.00                         Total Consideration                                                                  975,000.00

                                         Earnest Money:
                             97,500.00   Total Deposit/Earnest Money
                                         Disbursed as Proceeds ($97500.00)
                                         Excess Deposit

                                         Prorations:
                             12,182.50   County Taxes 07/01/19 to 12/31/19 @$0.00/yr                       12,182.50
                              2,516.39   County Taxes 01/01/20 to 02/05/20 @$0.00/yr                        2,516.39

                                         Commission:
                                         Real Estate Commission to To Be Determined                        39,000.00

                                         New Loan(s):
                                         Lender: Morris Building and Loan, S.B.
                          1,127,775.00   Loan Amount - Morris Building and Loan, S.B.
            5,638.88                     Loan Fee to Morris Building and Loan, S.B.
               60.00                     Wire Fee to Morris Building and Loan, S.B.
               10.00                     Flood Determination to Morris Building and Loan, S.B.
              250.00                     Environmental to Morris Building and Loan, S.B.
            4,873.75                     RE Tax Escrow Initial Deposit to Morris Building and
                                         Loan, S.B.
            2,200.00                     Appraisal Fee to Morris Building and Loan, S.B.
              325.00                     Appraisal Review to Morris Building and Loan, S.B.
                              5,000.00   Borrower Paid Costs/Fees to Morris Building and Loan,
                                         S.B.
          150.00                         Tax Service Fee to Lereta
      528,700.00                         Undisbursed Funds to Morris Building and Loan, S.B.
                                         Mrtg. Broker: Meridian Capital Group
       11,277.75                         Broker Fee to Meridian Capital Group

                                         Title/Escrow Charges to:
                                         Closing Protection Coverage-Seller to First American                 50.00
                                         Title Insurance Company
              25.00                      Closing Protection Coverage-Lender to First American
                                         Title Insurance Company
              25.00                      Closing Protection Coverage-Buyer to First American
                                         Title Insurance Company
              50.00                      PLDP Compliance Processing Charge to First American
                                         Title Insurance Company
             350.00                      Escrow Fee Money Lender’s
                                          to First American Title Insurance Company
            1,782.00                     Deed and Money Escrow to First American Title
                                         Insurance Company
             150.00                      Policy Update Search to First American Title Insurance
                                         Company
                                         Commitment Update Search to First American Title                    150.00
                                         Insurance Company
             175.00                      GAP Coverage to First American Title Insurance                      175.00
                                         Company
                                         Tax Payment Service Fee to First American Title                      50.00
                                         Insurance Company


Initials:     ______________       ______________                                                                             Page 1 of 2
                                                                                                                       P040
              Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 59 of 224 PageID #:18979
    Continued From Page 1


                                                  Final Settlement Statement

Settlement Date:          02/05/2020                                                       File No:     C-2964600
Print Date:               02/04/2020                                                       Officer:     JoeAnn Watson/JW

Buyer Charge           Buyer Credit                       Charge Description                          Seller Charge      Seller Credit
                                         County Property Taxes 2018 1st & 2nd Installments +                 27,779.06
                                         penalties
                                          to Cook County Collector
                                         Chicago Water Process and Payment Service Fee to                      100.00
                                         First American Title Insurance Company
                                         County Property Taxes 2019 1st Installment                          13,400.75
                                          to Cook County Collector
                                         Service/Handling Wire Transfer Fee to First American                    40.00
                                         Title Insurance Company
             732.00                      Loan Policy-Simultaneous (+ increased liability)
                                          to First American Title Insurance Company
                                         Owner's Policy to First American Title Insurance                     3,470.00
                                         Company
                                         Commercial Extended Coverage End O to First American                  350.00
                                         Title Insurance Company
             250.00                      Endorsement(s) L ALTA 9
                                          to First American Title Insurance Company
              98.00                      Deed
              98.00                      Mortgage
              98.00                      Assignment of Rents
                                         County Transfer Tax                                                    487.50
            7,312.50                     City Transfer Tax                                                    2,925.00
                                         State Transfer Tax                                                     975.00

                                         Disbursements Paid:
                                         Water Certification/Bill to Lawyers' Legs, Inc.                        790.32
                                         Survey to Professionals Associated Survey, Inc.                      1,800.00

                            294,656.99   Cash (X From) ( To) Buyer
                                                                     Cash (X To) ( From) Seller             868,758.48

    1,539,630.88          1,539,630.88                           Totals                                     975,000.00          975,000.00




   BUYER(S):                                                              SELLER(S):

    Ventus Manistee LLC                                                   Chicago Capital Fund II LLC




Initials:     ______________       ______________                                                                               Page 2 of 2
                                                                                                                         P041
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 60 of 224 PageID #:18980




                                                                  EXHIBIT G


                                                                              P042
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 61 of 224 PageID #:18981




                                                                              P043
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 62 of 224 PageID #:18982




                                                                              P044
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 63 of 224 PageID #:18983




                                                                              P045
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 64 of 224 PageID #:18984




                                                                              P046
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 65 of 224 PageID #:18985




                                                                              P047
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 66 of 224 PageID #:18986




                                                                              P048
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 67 of 224 PageID #:18987




                                                                              P049
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 68 of 224 PageID #:18988




                                                                              P050
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 69 of 224 PageID #:18989




                                                                              P051
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 70 of 224 PageID #:18990




                                                                              P052
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 71 of 224 PageID #:18991




                                                                              P053
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 72 of 224 PageID #:18992




                                                                              P054
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 73 of 224 PageID #:18993




                                                                              P055
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 74 of 224 PageID #:18994




                                                                              P056
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 75 of 224 PageID #:18995




                                                                              P057
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 76 of 224 PageID #:18996




                                                                              P058
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 77 of 224 PageID #:18997




                                                                              P059
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 78 of 224 PageID #:18998




                                                                  EXHIBIT H


                                                                              P060
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 79 of 224 PageID #:18999




                                                                              P061
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 80 of 224 PageID #:19000




                                                                              P062
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 81 of 224 PageID #:19001




                                                                              P063
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 82 of 224 PageID #:19002




                                                                              P064
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 83 of 224 PageID #:19003




                                                                              P065
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 84 of 224 PageID #:19004




                                                                              P066
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 85 of 224 PageID #:19005




                                                                              P067
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 86 of 224 PageID #:19006




                                                                              P068
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 87 of 224 PageID #:19007




                                                                              P069
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 88 of 224 PageID #:19008




                                                                              P070
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 89 of 224 PageID #:19009




                                                                              P071
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 90 of 224 PageID #:19010




                                                                              P072
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 91 of 224 PageID #:19011




                                                                              P073
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 92 of 224 PageID #:19012




                                                                              P074
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 93 of 224 PageID #:19013




                                                                              P075
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 94 of 224 PageID #:19014




                                                                              P076
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 95 of 224 PageID #:19015




                                                                   EXHIBIT I


                                                                              P077
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 96 of 224 PageID #:19016




                                                                              P078
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 97 of 224 PageID #:19017




                                                                              P079
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 98 of 224 PageID #:19018




                                                                              P080
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 99 of 224 PageID #:19019




                                                                              P081
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 100 of 224 PageID #:19020




                                                                              P082
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 101 of 224 PageID #:19021




                                                                              P083
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 102 of 224 PageID #:19022




                                                                              P084
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 103 of 224 PageID #:19023




                                                                              P085
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 104 of 224 PageID #:19024




                                                                              P086
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 105 of 224 PageID #:19025




                                                                              P087
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 106 of 224 PageID #:19026




                                                                              P088
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 107 of 224 PageID #:19027




                                                                              P089
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 108 of 224 PageID #:19028




                                                                              P090
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 109 of 224 PageID #:19029




                $124,00




                                                                              P091
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 110 of 224 PageID #:19030




                                                                              P092
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 111 of 224 PageID #:19031




                                                                              P093
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 112 of 224 PageID #:19032




                                                                    EXHIBIT J


                                                                              P094
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 113 of 224 PageID #:19033




                                                                              P095
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 114 of 224 PageID #:19034




                                                                              P096
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 115 of 224 PageID #:19035




                                                                              P097
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 116 of 224 PageID #:19036




                                                                              P098
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 117 of 224 PageID #:19037




                                                                              P099
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 118 of 224 PageID #:19038




                                                                              P100
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 119 of 224 PageID #:19039




                                                                              P101
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 120 of 224 PageID #:19040




                                                                              P102
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 121 of 224 PageID #:19041




                                                                              P103
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 122 of 224 PageID #:19042




                                                                              P104
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 123 of 224 PageID #:19043




                                                                              P105
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 124 of 224 PageID #:19044




                                                                              P106
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 125 of 224 PageID #:19045




                                                                              P107
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 126 of 224 PageID #:19046




                                                                              P108
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 127 of 224 PageID #:19047




                                                                              P109
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 128 of 224 PageID #:19048




                                                                              P110
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 129 of 224 PageID #:19049




                                                                   EXHIBIT K


                                                                              P111
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 130 of 224 PageID #:19050

                      MICHAEL B. ELMAN & ASSOCIATES, LTD.
                                  10 SOUTH LASALLE STREET
                                         SUITE 1420
                                 CHICAGO, ILLINOIS 60603-1078
                                      _______________
MICHAEL B. ELMAN                   TELEPHONE (312) 541-0903
mbelaw100@aol.com                   FAX NO. (844) 269-6884

ZACHARY D. ELMAN
zachelman@gmail.com


April 20, 2020

VIA EMAIL
Mr. Andrew Porter
Porter Law Office
853 N. Elston Ave.
Chicago, Illinois 60642

Re: 7600 S. Kingston
    7656 S. Kingston
    7110 S. Cornell
    6949 S. Merrill

Dear Andrew:

Due to the unforeseen circumstances caused by the pandemic, the buyer’s lender has
elected not to provide financing in connection with these transactions. A copy of the
lender’s correspondence is attached. In addition, because of economic circumstances,
my client’s investors also no longer intend to proceed with the acquisition of these
properties. Accordingly due to these unforeseen circumstances, my client cannot proceed
and seeks the seller’s approval to release the buyer’s earnest money deposit held in a
strict joint order escrow account at First American Title Insurance Company in the amount
of $555,520.00.

It is quite unfortunate that we could not complete these transactions and Ventus looks
forward to working with the seller again the future when circumstances permit. Kindly
discuss this correspondence with your client and the courtesy of a prompt reply is
appreciated. Thank you for your anticipated cooperation.

Very truly yours,
Michael B. Elman
MICHAEL B. ELMAN
MBE:gj

cc: Ventus Holdings, LLC




                                                                                     P112
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 131 of 224 PageID #:19051




                                                                     P113
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 132 of 224 PageID #:19052




                                                                   EXHIBIT L


                                                                              P114
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 133 of 224 PageID #:19053




                                                                              P115
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 134 of 224 PageID #:19054




                                                                   EXHIBIT M


                                                                              P116
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 135 of 224 PageID #:19055




                                PURCHASE & SALE AGREEMENT

This Purchase & Sale Agreement (“Agreement”) is made by and between the court-appointed
federal equity receiver for SSDF7 Portfolio 1, LLC ("Seller") pursuant to that certain Order
Appointing Receiver entered August 17, 2018 (Dkt. 16), as supplemented by that certain Order
entered March 14, 2019 (Dkt. 290), in the case captioned United States Securities and Exchange
Commission v. EquityBuild, Inc., et al., United States District Court for the Northern District of
Illinois, Eastern Division, Civil Action No. 1:18-cv-05587 (the "SEC Action"), and

                                                            (“Buyer”)

for the purchase and sale of that certain real property and all fixtures, equipment, and personal
property appurtenant thereto (the "Property”) located at 7600 -10 South Kingston Avenue
| 2527-29 East 76th Street, Chicago, Illinois 60649 and legally described as follows:

LOTS 1, 2 AND 3, IN BLOCK 7, IN SOUTH SHORE PARK, BEING A SUBDIVISION OF THE WEST HALF
OF THE SOUTHWEST QUARTER (EXCEPT STREETS) OF SECTION 30, TOWNSHIP 38 NORTH,
RANGE 15, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

Permanent Index No. 21-30-309-030

                                         *      *       *

                                   TERMS AND CONDITIONS

The Seller agrees to sell the Property, and the Buyer agrees to purchase the Property, on the
following terms and conditions:

1.     Purchase Price. The purchase price for the Property shall be $                      (the
"Purchase Price"). The Buyer shall pay the Purchase Price as follows:

       a.     An earnest money deposit (the "Earnest Money") in an amount equal to ten
       percent (10%) of the Purchase Price within three (3) business days following the date of
       acceptance of the Agreement by the Seller (the "Acceptance Date").

       b.     The balance of the Purchase Price, subject to any applicable credits and
       prorations, at Closing.

[Note: If the Buyer desires to enter into this Agreement subject to a financing contingency, then
Rider A should be completed. Otherwise, Rider A should be left blank.]

[Note: If the Buyer purports to hold a mortgage interest in the Property and tenders this
Agreement in connection with a credit bid, then Rider B should be completed. Otherwise, Rider B
should be left blank.]




                                                1
                                                                                              P117
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 136 of 224 PageID #:19056




2.       Earnest Money. The Earnest Money shall be held by First American Title Company
("First American Title") in a segregated escrow account. In connection with said Earnest Money
deposit, the Buyer shall execute and deliver to the Seller a copy of that certain strict joint order
escrow agreement in the form attached hereto as Exhibit A.

3.      Court Approval. As soon as practicable after the Acceptance Date, the Seller shall move
before the Honorable John Z. Lee or any judge sitting in his stead or to whom he has made a
referral in the SEC Action (the "Receivership Court") for approval of the sale of the Property
pursuant to this Agreement. In the event that the Receivership Court does not issue the
requisite approval, then the Agreement shall become null and void and all Earnest Money shall
be promptly refunded to the Buyer.

4.        Escrow Closing. This sale shall be closed through an escrow with First American Title in
accordance with the general provisions of the usual form of deed and money escrow
agreement then furnished and in use by said title company. Payment of the Purchase Price and
delivery of the receiver's deed shall be made through the escrow. The cost of the escrow shall
be divided equally between the Buyer and the Seller unless the Buyer acquires the Property
with financing, in which event that portion of the cost of the escrow relating to the financing
shall be borne by the Buyer. Unless otherwise specified herein, all other closing costs shall be
paid in accordance with custom for apartment investment sales transactions in Cook County,
Illinois.

5.      Irrevocable Offer. This Agreement when executed by the Buyer and delivered to the           _____
Seller shall constitute an irrevocable offer to purchase the Property until __________________ KBD
(the "Offer Expiration Date"). In the event that the offer is not accepted by the Seller before the
Offer Expiration Date, then the offer shall be deemed withdrawn.

6.       Personal Property. At Closing, the Seller shall tender to the Buyer a bill of sale for the
personal property appurtenant to the Property (the "Personal Property") warranting only that
Seller is the absolute owner of said Personalty, that said Personalty is free and clear of all liens,
charges, and encumbrances, and that the Seller has the full right, power, and authority to sell
said Personalty and to deliver the bill of sale. The Seller shall neither make nor adopt any
warranty whatsoever with respect to the Personal Property and shall specifically disclaim any
implied warranty of merchantability or fitness for a particular purpose. The price of the
Personal Property shall be included in the Purchase Price, and the Buyer agrees to accept all
such Personal Property in “as is” condition.

7.     The Closing Date. The closing shall be held on a date (the "Closing Date") to be
designated by the Seller after the Receivership Court approves the sale of the Property
pursuant to this Agreement, provided, however, that the Buyer shall be entitled to five business
days' advance Notice of the Closing Date.

8.     Conveyance of Title. At Closing, the Seller shall convey title to the Property by a
recordable form receiver's deed subject only to (a) general real estate taxes not yet due and
payable at the time of Closing; (b) covenants, conditions, restrictions, or building lines and


                                                  2
                                                                                                  P118
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 137 of 224 PageID #:19057




easements of record, if any; (c) public and utility easements; (d) applicable zoning and building
laws and ordinances; (f) acts done by or suffered through Buyer or anyone claiming by, through,
or under Buyer; (g) governmental actions or proceedings concerning or affecting the Property;
and (h) encroachments of a minor nature, if any, that can be insured over at closing (the
"Permitted Exceptions"). The Seller agrees to surrender possession of the Property at the time
of Closing.

9.      Commitment For Title Insurance. Within ten (10) business days after the Acceptance
Date, the Seller shall deliver to the Buyer evidence of merchantable title by delivering a
commitment for title insurance with extended coverage from First American Title in the
amount of the Purchase Price with a commitment date not earlier than July 1, 2019, subject
only to general exceptions, the Permitted Exceptions, and exceptions pertaining to liens or
encumbrances of a definite and ascertainable amount which may be removed by the payment
of money by Seller, endorsed over by First American Title at the Seller's sole expense, or which
will be extinguished by order of the Receivership Court. Such title commitment shall be
conclusive evidence of good and merchantable title, subject only to the foregoing exceptions. If
the commitment for title insurance discloses title exceptions other than the general exceptions,
Permitted Exceptions, exceptions waivable through the payment of money or the issuance of
an endorsement, or exceptions to be extinguished by Receivership Court order, the Seller shall
have thirty (30) calendar days from the Closing Date to cure, or insure over, the unpermitted
exceptions and the Closing shall be postponed until said unpermitted exceptions are cured or
insured over. If the Seller fails to timely secure the removal of the unpermitted exceptions or
obtain an endorsement insuring over the unpermitted exceptions, the Purchaser may terminate
this Contract with a full refund of Earnest Money upon Notice to the Seller within ten (10)
business days after the expiration of the thirty (30) day period. In such event, this Agreement
shall become null and void and neither party shall thereafter have any rights against the other,
and the Seller may not be held liable for direct, indirect, incidental, or consequential damages.

10.    Survey. At least five (5) business days prior to the Closing Date, the Seller shall provide
the Buyer with a survey by a licensed land surveyor dated not more than six months prior to the
date of Closing, indicating the present location of all improvements. If the Buyer or the Buyer's
mortgagee desires a more recent or extensive survey, the survey shall be obtained at the
Buyer's expense.

11.     Assignment And Assumption Of Leases. At Closing, the Seller shall deliver to the Buyer,
and the Seller and Buyer shall execute, an assignment and assumption of leases (in the form
attached hereto as Exhibit B) pursuant to which the Seller shall convey all right, title, and
interest in and to any leases in effect at the Property to the Buyer, and the Buyer shall agree to
assume all of the Seller's obligations under said leases.

12.     Prorations. Prepaid service contracts and other similar items shall be credited ratably at
Closing. Any and all rents collected from or on behalf of tenants until the date of the Closing
shall be applied by the Seller first to past due balances and then to currently scheduled monthly
rent. Each tenant's scheduled monthly rent shall then be prorated for the month of Closing. To



                                                3
                                                                                              P119
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 138 of 224 PageID #:19058




the extent that any tenant has paid all rent through and including the month prior to the
Closing, then all additional rent received from such tenant shall be applied by the Seller first to
rent for the period between the first day of the month in which the Closing occurs and the date
of the Closing, and the balance of said rent, if any, shall be paid to the Buyer. Any and all rents
that remain delinquent as of the Closing Date shall belong to the Buyer upon collection.
Notwithstanding the foregoing, real estate taxes associated with the ownership of the Property
shall be prorated as of the Closing Date based on 105% of the most recently ascertainable tax
bill.

13.    Inspection Period. The Buyer acknowledges that it was afforded the opportunity to
conduct a limited tour of the Property prior to submitting its offer. Within three (3) calendar
days following the Acceptance Date, the Seller shall produce the following documents to the
Buyer (the "Due Diligence Materials"):

       a.      Current Rent Roll. A current rent roll for the Property generated by the
               management company.

       b.      Utility Bills. Copies of all utility bills relating to the Property, to the extent
               available, for the twelve calendar months preceding the month of the
               Acceptance Date.

       c.      Leases. Copies of all existing leases affecting the Property.

       d.      Profit & Loss Statement. A current trailing twelve-month profit and loss
               statement reflecting all categories of operating income and expenses associated
               with the Property, as generated by the management company.

       e.      Litigation Documents. Copies of documents, including notices of violation,
               orders, judgments, and other pleadings, pertaining to any known litigation or
               proceedings currently affecting the Property.

In addition, the Seller shall allow the Buyer reasonable access to the Property for twenty days
from and after the Acceptance Date (the "Inspection Period") for the purpose of conducting an
inspection of the major structural and mechanical components of the Property. A major
structural or mechanical component shall be deemed to be in acceptable operating condition if
it substantially performs the function for which it is intended, regardless of age, and does not
pose a threat to health or safety. In the event that the Buyer possesses sound evidence that any
major structural or mechanical component of the Property does not substantially perform the
function for which it is intended, then the Buyer shall have the right to terminate this
Agreement upon the delivery of Notice to the Seller on or before the conclusion of the
Inspection Period, such notice to be accompanied by the relevant pages of an inspection report
prepared by a licensed or certified inspector and identifying the defect justifying the
termination. Upon receipt by the Seller of the notice of termination, this Agreement shall be
considered null and void and the parties shall be discharged of any and all obligations
hereunder (except those obligations which survive termination) and First American Title shall


                                                   4
                                                                                                    P120
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 139 of 224 PageID #:19059




release the Earnest Money to the Buyer. In the event that the Buyer does not terminate the
Agreement on or prior to the conclusion of the Inspection Period, the Property shall be
considered accepted by the Buyer and the Earnest Money shall thereafter be non-refundable.
In connection with its inspection of the Property, the Buyer shall keep the Property free and
clear of liens, shall indemnify and hold Seller harmless from any and all liability, loss, cost,
damage, or expense relating to its inspection of the Property, and shall repair any and all
damage arising from the inspection. These obligations shall survive termination of the
Agreement.

14.     Entry Into Or Renewal Of Contracts & Material Changes. Following the expiration of the
Inspection Period, the Seller shall not without the prior written consent of the Buyer, said
consent not to be unreasonably withheld, conditioned, or delayed, enter into or renew any
service contract or lease affecting or concerning the Property. In addition, the Seller shall not
make any material changes to the Property, perform or engage in any act, or enter into any
agreement that materially changes the value of the Property or the rights of the Buyer relating
to the Property.

15.     Material Destruction. Risk of loss to the Property shall be borne by the Seller until title
has been conveyed to Buyer. If, prior to Closing, a material portion of the Property shall be
destroyed or materially damaged by fire or other casualty, then the Seller shall provide prompt
notice of said fire or other casualty to the Buyer and this Agreement shall thereafter, at the
option of the Buyer, exercised by Notice to the Seller within five (5) business days after receipt
of notice of such material damage, be null and void, and all Earnest Money shall be refunded to
the Buyer. Failure of the Buyer to provide timely notice shall constitute a waiver of the right to
terminate.

16.     Condition Of Property. The Buyer understands and agrees that the Property is being
sold “as is” and "with all faults" and that neither the Seller nor any agent or attorney of the
Seller, makes, or has made, any representation or warranty as to the physical condition or value
of the Property or its suitability for the Buyer’s intended use. The Seller has no obligation to
repair or correct any alleged patent or latent defect at the Property, or to compensate the
Buyer for any such defect, and, upon closing, the Buyer waives, releases, acquits, and forever
discharges the Seller, and all of the Seller’s agents and attorneys, to the maximum extent
permitted by law, from any and all claims, actions, causes or action, demands, rights, liabilities,
losses, damages, costs, or expenses, direct or indirect, known or unknown, foreseen or
unforeseen, that it now has or which may arise in the future on account of or in any way arising
from or relating to any alleged patent or latent defect at the Property.

17.     Buyer Default. The Buyer and Seller agree that it would be difficult to ascertain the
actual damages to be suffered by the Seller in the event of a default by the Buyer and that the
amount of the Earnest Money deposited by the Buyer hereunder constitutes the parties’
reasonable estimate of the Seller’s damages in the event of the Buyer’s default, and that upon
any such default not caused by the Seller, the Seller shall be entitled to retain the Earnest




                                                 5
                                                                                               P121
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 140 of 224 PageID #:19060




Money as liquidated damages, which shall constitute the Seller’s sole and exclusive remedy in
law or at equity in connection with said default.

18.     Seller Default. In the event that the Seller shall fail to sell, transfer, and assign the
Property to Purchaser in violation of the terms of this Agreement and/or fail to perform any
other material obligation of Seller hereunder, then the Buyer may give Notice to the Seller
specifying the nature of the default. The Seller shall thereafter have five (5) business days from
receipt of said Notice, but in no event beyond the Closing Date, within which to cure the alleged
default. If the Seller fails to cure the default within the cure period, then the Buyer shall be
entitled to the return of all Earnest Money and (a) to declare the Agreement null and void and
sue for reasonable out-of-pocket expenses incurred in connection with this Agreement prior to
the alleged default or (b) to sue for specific performance, the parties recognizing that the
Property is unique and that the Buyer otherwise lacks an adequate remedy at law. In the latter
event, the Buyer is advised that Section VIII of the Order Appointing Receiver entered in the SEC
Action enjoins the filing or prosecution of all civil proceedings against the Receiver, in his
capacity as Receiver, until further order of the court.

19.     Representations and Warranties. As a material inducement to the Buyer to enter into
this Agreement, the Seller hereby makes the following representations and warranties, each of
which shall remain true and correct as of the Closing Date:

       a.      The Seller has the full right, power, and authority to convey the Property to the
               Buyer as provided in this Agreement and to carry out its obligations hereunder.
               In addition, the individual executing this Agreement on behalf of the Seller has
               the legal right, power, and authority to bind the Seller to the terms hereof.

       b.      The Seller will not take any action affecting title to the Property following the
               Acceptance Date.

       c.      To the best of the Seller’s knowledge, there are no actions, investigations, suits,
               or proceedings, pending or threatened, that affect the Property, or the
               ownership or operation thereof, other than the SEC Action and the following:

               [None.]

       d.      To the best of the Seller’s knowledge, the Property is not in violation, nor has
               been under investigation for violation, of any federal, state, or local law,
               ordinance, or regulation regulating environmental conditions in, at, on, under, or
               about the Property, including but not limited to, soil and groundwater
               conditions.

20.    Notices. All notices required or permitted under this Agreement shall be in writing and
served by registered or certified United States mail, return receipt requested; nationally
recognized overnight mail courier (signature required); or electronic mail (evidenced by




                                                 6
                                                                                                   P122
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 141 of 224 PageID #:19061




competent and authentic proof of transmission). Any notices given to the Seller shall be
delivered to the Seller's counsel, at the following physical or e-mail addresses:

                             Andrew E. Porter
                             Porter Law Office
                             853 North Elston Avenue
                             Chicago, Illinois 60614
                             andrew@andrewporterlaw.com

                             Michael Rachlis
                             Rachlis Duff Peel & Kaplan LLC
                             542 South Dearborn, Suite 900
                             Chicago, Illinois 60605
                             mrachlis@rdaplaw.net

Any such notices or demands given to the Buyer shall be delivered to the Buyer's counsel, at the
following address physical or e-mail addresses:




21.     Like-Kind Exchange. The Seller agrees to cooperate if the Buyer elects to acquire the
Property as part of a like-kind exchange under Section 1031 of the Internal Revenue Code. The
Buyer’s contemplated exchange shall not impose upon the Seller any additional liability or
financial obligation, and the Buyer agrees to hold the Seller harmless from any liability that
might arise from such exchange. This Agreement is neither subject to nor contingent upon the
Buyer’s ability to dispose of its exchange property or to effectuate an exchange. In the event
any exchange contemplated by the Buyer should fail to occur, for whatever reason, the sale of
the Property shall nonetheless be consummated as provided herein.

22.      Real Estate Agents. Purchaser represents and warrants that, other than Seller's Agent
and Buyer's Agent, if any, no other putative real estate agent or broker was involved in
submitting, showing, marketing, or selling the Property to the Buyer, and the Buyer agrees to
indemnify and hold Seller, and its successors and assigns, harmless from and against any and all
liability, loss, damages, cost, or expense, including reasonable attorneys' fees, arising from or
relating to any claim for a commission, fee, or other form of payment or compensation asserted
by a putative real estate agent or broker purporting to have procured the Buyer in connection
with this Agreement.




                                               7
                                                                                             P123
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 142 of 224 PageID #:19062




23.    Foreign Investor Disclosure. The Seller and the Buyer agree to execute and deliver any
instrument, affidavit, or statement, and to perform any act reasonably necessary to carry out
the provisions of the Foreign Investment in Real Property Tax Act and regulations promulgated
thereunder. The Seller represents that the Seller is not a foreign person as defined in Section
1445 of the Internal Revenue Code.

24.     Merger. This Agreement expresses the entire agreement of the parties and supersedes
any and all previous agreements or understandings between them with regard to the Property.
There are no other understandings, oral or written, which in any way alter or enlarge the terms
of this Agreement, and there are no warranties or representations of any nature whatsoever,
either express or implied, except as set forth herein. This Agreement may be modified only by a
written instrument signed by the party to be charged.

25.    Governing Law. This Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois.


                                         *     *       *


The undersigned Buyer hereby offers and agrees to purchase the Property upon the terms and

conditions stated herein as of this          day of August, 2019. In addition, the individual

signing below on behalf of the Buyer represents and warrants that s/he is authorized to execute

this Agreement on behalf of the Buyer.




                                               8
                                                                                                P124
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 143 of 224 PageID #:19063




Buyer                                       Seller

                                            KEVIN B. DUFF,
                                            FEDERAL EQUITY RECEIVER FOR
                                            SSDF7 PORTFOLIO 1 LLC

                                            Rachlis Duff Peel & Kaplan LLC
                                            542 South Dearborn Street, Suite 900
                                            Chicago, Illinois 60605
                                            (312) 733-3390



By:

Its:


                                            Acceptance Date:


Buyer's Agent                               Seller's Agent

                                            Jeffrey Baasch
                                            SVN Chicago Commercial
                                            940 West Adams Street, Suite 200
                                            Chicago, Illinois 60607
                                            (312) 676-1866




                                        9
                                                                                   P125
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 144 of 224 PageID #:19064




                                              RIDER A

       If the Buyer desires that the terms and provisions of this Rider be incorporated into the
Purchase And Sale Agreement to which it is annexed, please initial this paragraph.

                                        *       *         *

This Agreement is contingent upon the Buyer securing, no later than 21 days following the

Acceptance Date (the "Financing Contingency Deadline"), a firm written mortgage commitment

for a fixed or adjustable rate mortgage from an established multifamily residential mortgage

lender in the amount of $            , at an interest rate (or initial interest rate if an adjustable

rate mortgage) not to exceed %       per annum, amortized over              years, payable monthly,

with a loan origination fee not to exceed %         , plus appraisal and credit report fees, if any. If

the Buyer is unable to secure a firm written mortgage commitment as described herein within

the referenced time period, then the Buyer may terminate this Agreement with a full refund of

Earnest Money by providing notice to the Seller prior to the expiration of the Financing

Contingency Deadline. If the Buyer does not provide the requisite notice to the Seller as

provided herein, then the Buyer shall be deemed to have waived this financing contingency,

and this Agreement shall remain in full force and effect.




                                                                                                   P126
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 145 of 224 PageID #:19065




                                              RIDER B

         If the Buyer purports to hold a mortgage interest in the Property and tenders the
Purchase And Sale Agreement to which this rider is annexed (the "Agreement") in connection
with the submission of a credit bid, please initial this paragraph and provide the information
and supply any additional terms and conditions to the Agreement, or modifications to the
Agreement, as requested herein. Any such terms and conditions shall supersede any contrary
or conflicting terms and conditions set forth in the Agreement itself.

                                          *       *      *

The Buyer consists of the following mortgagee or mortgagees purporting to hold a perfected
and unreleased security interest in the Property:




[Using additional sheets, please indicate, for each mortgagee identified above, the total unpaid
balance due under the promissory note secured by the corresponding mortgage and itemize
each component of the current alleged loan balance, including, but not limited to, principal,
interest, default rate interest, late fees, service fees, liquidation fees, protective advances, and
other charges.]



                                                                                                 P127
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 146 of 224 PageID #:19066




The Purchase Price shall be the amount of the credit bid submitted by the Buyer, and any
requirement to make an earnest money deposit is deleted. Payment of the Purchase Price shall
not be made through the escrow at closing.

In addition, the Buyer shall pay all closing costs approved by the Court, which may, subject to the
Court’s ruling, include, but not be limited to, owner's title insurance premiums, applicable
transfer taxes, the survey invoice, property management fees accrued through the closing, due
and unpaid real estate taxes, escrow fees, brokerage commissions, unpaid utilities, title
commitment update fees, gap insurance premiums, State of Illinois policy fees, extended
coverage premiums, the costs of closing protection coverage for the Seller, all other expenses
required to be paid by the Seller at closing, all amounts advanced for the benefit of the Property
which are required to be reimbursed and/or any amount required to discharge any Receiver’s
lien.

[Using additional sheets, set forth any other terms and conditions to be included in the
Agreement, or any modifications to the Agreement, and to which your credit bid shall remain
subject.]




                                                                                               P128
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 147 of 224 PageID #:19067




                                                                   EXHIBIT A


                                                                              P129
           Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 148 of 224 PageID #:19068




                                          STRICT JOINT ORDER ESCROW AGREEMENT


Open Date: ____________________           Expected Release Date: ____________________              Escrow Number: _____________

                               K
Property Address: _________________________________________________________________________________

                   153,000.00
Deposit Amount: $ _____________            Purpose: [ ] Earnest Money                       [ ] Repairs: ______________________
Document(s) Held _________________________          [ ] Tax Escrow                          [ ] Other: ________________________

The above is hereby deposited with First American Title Insurance Company, as Escrowee (hereinafter referred to as the Escrowee)
pursuant to this Strict Joint Order Escrow Agreement (hereinafter referred to as the Agreement). Said deposit shall be released and delivered
by the Escrowee only upon the joint written order of the undersigned or their respective legal representatives or assigns.

Escrowee is hereby expressly authorized to disregard, in its sole discretion, any and all notices or warnings given by any other person
or corporation, but the Escrowee is hereby expressly authorized to regard and to comply with and obey any and all orders, judgments
or decrees entered or issued by any court with or without jurisdiction, and in case the Escrowee obeys or complies with any such order,
judgment or decree of any court it shall not be liable to any party hereto or any other person, firm or corporation by reason of such
compliance, notwithstanding any such order, judgment or decree being entered without jurisdiction or being subsequently reversed,
modified, annulled, set aside or vacated. In case of any suit or proceeding regarding the Agreement, to which the Escrowee is or may
at any time become a party, it shall have a lien on the contents hereof for any and all costs, and reasonable attorneys' fees, whether
such attorneys shall be regularly retained or specially employed, and any other expenses which it may have incurred or become liable
for on account thereof, and it shall be entitled to reimburse itself therefore out of said deposit, and the undersigned agree to pay the
Escrowee upon demand all such costs, fees and expenses so incurred, to the extent the funds deposited hereunder shall be insufficient
to allow for such reimbursement.

In no case shall the above mentioned deposits be surrendered except on an order signed by the parties hereto, their respective legal
representatives or assigns, or order of court as aforesaid.

Interest, income or other benefits, if any, earned or derived from the funds deposited shall belong to the Escrowee. The Escrowee may
deposit all funds received hereunder to one or more of its general accounts. The Escrowee shall be under no duty to invest or reinvest
any funds, at any time, held by it pursuant to the terms of the Agreement.

Unless otherwise tendered, the Escrowee is authorized to pay an Escrow Fee in the amount of $300.00, and thereafter a Maintenance
Fee in the amount of $200.00 (charged per annum beginning one year following the date of the Agreement) from the funds deposited
in this escrow. The Escrowee also reserves the right to add applicable administration fees at its discretion.
                                                                                     K     B D
Purchaser:                                                                Seller:
Signed:           _____________________________                Signed:
                                                                                           D
                                                                                     _____________________________

Print Name:       _____________________________                Print Name:           _____________________________
                                                                                            D             K
Address:          _____________________________                Address:                         D
                                                                                     _____________________________

                  _____________________________                                      _____________________________

Email:            _____________________________                Email:                _____________________________

Primary Phone:    ______________________________               Primary Phone:        ______________________________

Alternate Phone: _____________________________                 Alternate Phone: _____________________________

Primary Contact (if other than above): _______________________________________________________________

Accepted: First American Title Insurance Company, Escrowee                By:        _____________________________


                                 27775 Diehl Road, Ste 200, Warrenville, IL 60555
                                    T E L 877-295-4328 · F A X 866-525-5530
                                         titleindemnity.warrenville.il@firstam.com
                                                                                                                          P130
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 149 of 224 PageID #:19069




                                                                   EXHIBIT B


                                                                              P131
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 150 of 224 PageID #:19070




                              Assignment And Assumption Of Leases

For good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Kevin B. Duff, as court-appointed federal equity receiver for SSDF7 Portfolio 1,
LLC ("Seller") pursuant to that certain Order Appointing Receiver entered August 17, 2018
(Dkt. 16), as supplemented by that certain Order entered March 14, 2019 (Dkt. 290), in the case
captioned United States Securities and Exchange Commission v. EquityBuild, Inc., et al., United
States District Court for the Northern District of Illinois, Eastern Division, Civil Action No. 1:18-cv-
05587 ("Assignor"), hereby irrevocably grants, assigns, transfers, conveys, and sets over to [TBD]
("Assignee"), a _____________________, all of Assignor's right, title, and interest in and to the
leases (collectively, the "Leases") attached hereto.

Assignee hereby assumes all of the obligations imposed upon the Assignor under the Leases
which accrue from and after the date hereof. This Assignment is made without any express or
implied representation or warranty, except to the extent provided in that certain Purchase And
Sale Agreement, accepted by the Seller on August ___, 2019, by and between Assignor and
Assignee.

This Assignment shall be governed by and construed in accordance with the laws of the State of
Illinois.

IN WITNESS WHEREOF, the parties have executed this Assignment And Assumption Of Leases as
of this __ day of _____________, 2019.


                                        ASSIGNOR:

                                       Kevin B. Duff, Federal Equity Receiver for
                                       SSDF7 Portfolio 1, LLC

                                       ____________________________________


                                       ASSIGNEE:

                                       [TBD]


                                       By:__________________________________

                                       Name:

                                        Title:




                                                                                                   P132
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 151 of 224 PageID #:19071




                                                                   EXHIBIT N


                                                                              P133
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 152 of 224 PageID #:19072




                                PURCHASE & SALE AGREEMENT

This Purchase & Sale Agreement (“Agreement”) is made by and between the court-appointed
federal equity receiver for SSDF7 Portfolio 1, LLC ("Seller") pursuant to that certain Order
Appointing Receiver entered August 17, 2018 (Dkt. 16), as supplemented by that certain Order
entered March 14, 2019 (Dkt. 290), in the case captioned United States Securities and Exchange
Commission v. EquityBuild, Inc., et al., United States District Court for the Northern District of
Illinois, Eastern Division, Civil Action No. 1:18-cv-05587 (the "SEC Action"), and

                                                            (“Buyer”)

for the purchase and sale of that certain real property and all fixtures, equipment, and personal
property appurtenant thereto (the "Property”) located at 7656 South Kingston Avenue | 2514-
20 East 77th Street, Chicago, Illinois 60649 and legally described as follows:

LOT 18 IN BLOCK 7 IN SOUTH SHORE PARK, BEING A SUBDIVISION OF THE WEST HALF OF THE
SOUTHWEST QUARTER OF SECTION 30, TOWNSHIP 38 NORTH, RANGE 15, EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

Permanent Index No. 21-30-309-026

                                         *      *       *

                                   TERMS AND CONDITIONS

The Seller agrees to sell the Property, and the Buyer agrees to purchase the Property, on the
following terms and conditions:

1.     Purchase Price. The purchase price for the Property shall be $                      (the
"Purchase Price"). The Buyer shall pay the Purchase Price as follows:

       a.     An earnest money deposit (the "Earnest Money") in an amount equal to ten
       percent (10%) of the Purchase Price within three (3) business days following the date of
       acceptance of the Agreement by the Seller (the "Acceptance Date").

       b.     The balance of the Purchase Price, subject to any applicable credits and
       prorations, at Closing.

[Note: If the Buyer desires to enter into this Agreement subject to a financing contingency, then
Rider A should be completed. Otherwise, Rider A should be left blank.]

[Note: If the Buyer purports to hold a mortgage interest in the Property and tenders this
Agreement in connection with a credit bid, then Rider B should be completed. Otherwise, Rider B
should be left blank.]




                                                1
                                                                                              P134
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 153 of 224 PageID #:19073




2.       Earnest Money. The Earnest Money shall be held by First American Title Company
("First American Title") in a segregated escrow account. In connection with said Earnest Money
deposit, the Buyer shall execute and deliver to the Seller a copy of that certain strict joint order
escrow agreement in the form attached hereto as Exhibit A.

3.      Court Approval. As soon as practicable after the Acceptance Date, the Seller shall move
before the Honorable John Z. Lee or any judge sitting in his stead or to whom he has made a
referral in the SEC Action (the "Receivership Court") for approval of the sale of the Property
pursuant to this Agreement. In the event that the Receivership Court does not issue the
requisite approval, then the Agreement shall become null and void and all Earnest Money shall
be promptly refunded to the Buyer.

4.        Escrow Closing. This sale shall be closed through an escrow with First American Title in
accordance with the general provisions of the usual form of deed and money escrow
agreement then furnished and in use by said title company. Payment of the Purchase Price and
delivery of the receiver's deed shall be made through the escrow. The cost of the escrow shall
be divided equally between the Buyer and the Seller unless the Buyer acquires the Property
with financing, in which event that portion of the cost of the escrow relating to the financing
shall be borne by the Buyer. Unless otherwise specified herein, all other closing costs shall be
paid in accordance with custom for apartment investment sales transactions in Cook County,
Illinois.

5.      Irrevocable Offer. This Agreement when executed by the Buyer and delivered to the
                                                                             August 28, 2019
Seller shall constitute an irrevocable offer to purchase the Property until __________________
(the "Offer Expiration Date"). In the event that the offer is not accepted by the Seller before the
Offer Expiration Date, then the offer shall be deemed withdrawn.

6.       Personal Property. At Closing, the Seller shall tender to the Buyer a bill of sale for the
personal property appurtenant to the Property (the "Personal Property") warranting only that
Seller is the absolute owner of said Personalty, that said Personalty is free and clear of all liens,
charges, and encumbrances, and that the Seller has the full right, power, and authority to sell
said Personalty and to deliver the bill of sale. The Seller shall neither make nor adopt any
warranty whatsoever with respect to the Personal Property and shall specifically disclaim any
implied warranty of merchantability or fitness for a particular purpose. The price of the
Personal Property shall be included in the Purchase Price, and the Buyer agrees to accept all
such Personal Property in “as is” condition.

7.     The Closing Date. The closing shall be held on a date (the "Closing Date") to be
designated by the Seller after the Receivership Court approves the sale of the Property
pursuant to this Agreement, provided, however, that the Buyer shall be entitled to five business
days' advance Notice of the Closing Date.

8.     Conveyance of Title. At Closing, the Seller shall convey title to the Property by a
recordable form receiver's deed subject only to (a) general real estate taxes not yet due and
payable at the time of Closing; (b) covenants, conditions, restrictions, or building lines and


                                                  2
                                                                                                  P135
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 154 of 224 PageID #:19074




easements of record, if any; (c) public and utility easements; (d) applicable zoning and building
laws and ordinances; (f) acts done by or suffered through Buyer or anyone claiming by, through,
or under Buyer; (g) governmental actions or proceedings concerning or affecting the Property;
and (h) encroachments of a minor nature, if any, that can be insured over at closing (the
"Permitted Exceptions"). The Seller agrees to surrender possession of the Property at the time
of Closing.

9.      Commitment For Title Insurance. Within ten (10) business days after the Acceptance
Date, the Seller shall deliver to the Buyer evidence of merchantable title by delivering a
commitment for title insurance with extended coverage from First American Title in the
amount of the Purchase Price with a commitment date not earlier than July 1, 2019, subject
only to general exceptions, the Permitted Exceptions, and exceptions pertaining to liens or
encumbrances of a definite and ascertainable amount which may be removed by the payment
of money by Seller, endorsed over by First American Title at the Seller's sole expense, or which
will be extinguished by order of the Receivership Court. Such title commitment shall be
conclusive evidence of good and merchantable title, subject only to the foregoing exceptions. If
the commitment for title insurance discloses title exceptions other than the general exceptions,
Permitted Exceptions, exceptions waivable through the payment of money or the issuance of
an endorsement, or exceptions to be extinguished by Receivership Court order, the Seller shall
have thirty (30) calendar days from the Closing Date to cure, or insure over, the unpermitted
exceptions and the Closing shall be postponed until said unpermitted exceptions are cured or
insured over. If the Seller fails to timely secure the removal of the unpermitted exceptions or
obtain an endorsement insuring over the unpermitted exceptions, the Purchaser may terminate
this Contract with a full refund of Earnest Money upon Notice to the Seller within ten (10)
business days after the expiration of the thirty (30) day period. In such event, this Agreement
shall become null and void and neither party shall thereafter have any rights against the other,
and the Seller may not be held liable for direct, indirect, incidental, or consequential damages.

10.    Survey. At least five (5) business days prior to the Closing Date, the Seller shall provide
the Buyer with a survey by a licensed land surveyor dated not more than six months prior to the
date of Closing, indicating the present location of all improvements. If the Buyer or the Buyer's
mortgagee desires a more recent or extensive survey, the survey shall be obtained at the
Buyer's expense.

11.     Assignment And Assumption Of Leases. At Closing, the Seller shall deliver to the Buyer,
and the Seller and Buyer shall execute, an assignment and assumption of leases (in the form
attached hereto as Exhibit B) pursuant to which the Seller shall convey all right, title, and
interest in and to any leases in effect at the Property to the Buyer, and the Buyer shall agree to
assume all of the Seller's obligations under said leases.

12.     Prorations. Prepaid service contracts and other similar items shall be credited ratably at
Closing. Any and all rents collected from or on behalf of tenants until the date of the Closing
shall be applied by the Seller first to past due balances and then to currently scheduled monthly
rent. Each tenant's scheduled monthly rent shall then be prorated for the month of Closing. To



                                                3
                                                                                              P136
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 155 of 224 PageID #:19075




the extent that any tenant has paid all rent through and including the month prior to the
Closing, then all additional rent received from such tenant shall be applied by the Seller first to
rent for the period between the first day of the month in which the Closing occurs and the date
of the Closing, and the balance of said rent, if any, shall be paid to the Buyer. Any and all rents
that remain delinquent as of the Closing Date shall belong to the Buyer upon collection.
Notwithstanding the foregoing, real estate taxes associated with the ownership of the Property
shall be prorated as of the Closing Date based on 105% of the most recently ascertainable tax
bill.

13.    Inspection Period. The Buyer acknowledges that it was afforded the opportunity to
conduct a limited tour of the Property prior to submitting its offer. Within three (3) calendar
days following the Acceptance Date, the Seller shall produce the following documents to the
Buyer (the "Due Diligence Materials"):

       a.      Current Rent Roll. A current rent roll for the Property generated by the
               management company.

       b.      Utility Bills. Copies of all utility bills relating to the Property, to the extent
               available, for the twelve calendar months preceding the month of the
               Acceptance Date.

       c.      Leases. Copies of all existing leases affecting the Property.

       d.      Profit & Loss Statement. A current trailing twelve-month profit and loss
               statement reflecting all categories of operating income and expenses associated
               with the Property, as generated by the management company.

       e.      Litigation Documents. Copies of documents, including notices of violation,
               orders, judgments, and other pleadings, pertaining to any known litigation or
               proceedings currently affecting the Property.

In addition, the Seller shall allow the Buyer reasonable access to the Property for twenty days
from and after the Acceptance Date (the "Inspection Period") for the purpose of conducting an
inspection of the major structural and mechanical components of the Property. A major
structural or mechanical component shall be deemed to be in acceptable operating condition if
it substantially performs the function for which it is intended, regardless of age, and does not
pose a threat to health or safety. In the event that the Buyer possesses sound evidence that any
major structural or mechanical component of the Property does not substantially perform the
function for which it is intended, then the Buyer shall have the right to terminate this
Agreement upon the delivery of Notice to the Seller on or before the conclusion of the
Inspection Period, such notice to be accompanied by the relevant pages of an inspection report
prepared by a licensed or certified inspector and identifying the defect justifying the
termination. Upon receipt by the Seller of the notice of termination, this Agreement shall be
considered null and void and the parties shall be discharged of any and all obligations
hereunder (except those obligations which survive termination) and First American Title shall


                                                   4
                                                                                                    P137
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 156 of 224 PageID #:19076




release the Earnest Money to the Buyer. In the event that the Buyer does not terminate the
Agreement on or prior to the conclusion of the Inspection Period, the Property shall be
considered accepted by the Buyer and the Earnest Money shall thereafter be non-refundable.
In connection with its inspection of the Property, the Buyer shall keep the Property free and
clear of liens, shall indemnify and hold Seller harmless from any and all liability, loss, cost,
damage, or expense relating to its inspection of the Property, and shall repair any and all
damage arising from the inspection. These obligations shall survive termination of the
Agreement.

14.     Entry Into Or Renewal Of Contracts & Material Changes. Following the expiration of the
Inspection Period, the Seller shall not without the prior written consent of the Buyer, said
consent not to be unreasonably withheld, conditioned, or delayed, enter into or renew any
service contract or lease affecting or concerning the Property. In addition, the Seller shall not
make any material changes to the Property, perform or engage in any act, or enter into any
agreement that materially changes the value of the Property or the rights of the Buyer relating
to the Property.

15.     Material Destruction. Risk of loss to the Property shall be borne by the Seller until title
has been conveyed to Buyer. If, prior to Closing, a material portion of the Property shall be
destroyed or materially damaged by fire or other casualty, then the Seller shall provide prompt
notice of said fire or other casualty to the Buyer and this Agreement shall thereafter, at the
option of the Buyer, exercised by Notice to the Seller within five (5) business days after receipt
of notice of such material damage, be null and void, and all Earnest Money shall be refunded to
the Buyer. Failure of the Buyer to provide timely notice shall constitute a waiver of the right to
terminate.

16.     Condition Of Property. The Buyer understands and agrees that the Property is being
sold “as is” and "with all faults" and that neither the Seller nor any agent or attorney of the
Seller, makes, or has made, any representation or warranty as to the physical condition or value
of the Property or its suitability for the Buyer’s intended use. The Seller has no obligation to
repair or correct any alleged patent or latent defect at the Property, or to compensate the
Buyer for any such defect, and, upon closing, the Buyer waives, releases, acquits, and forever
discharges the Seller, and all of the Seller’s agents and attorneys, to the maximum extent
permitted by law, from any and all claims, actions, causes or action, demands, rights, liabilities,
losses, damages, costs, or expenses, direct or indirect, known or unknown, foreseen or
unforeseen, that it now has or which may arise in the future on account of or in any way arising
from or relating to any alleged patent or latent defect at the Property.

17.     Buyer Default. The Buyer and Seller agree that it would be difficult to ascertain the
actual damages to be suffered by the Seller in the event of a default by the Buyer and that the
amount of the Earnest Money deposited by the Buyer hereunder constitutes the parties’
reasonable estimate of the Seller’s damages in the event of the Buyer’s default, and that upon
any such default not caused by the Seller, the Seller shall be entitled to retain the Earnest




                                                 5
                                                                                               P138
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 157 of 224 PageID #:19077




Money as liquidated damages, which shall constitute the Seller’s sole and exclusive remedy in
law or at equity in connection with said default.

18.     Seller Default. In the event that the Seller shall fail to sell, transfer, and assign the
Property to Purchaser in violation of the terms of this Agreement and/or fail to perform any
other material obligation of Seller hereunder, then the Buyer may give Notice to the Seller
specifying the nature of the default. The Seller shall thereafter have five (5) business days from
receipt of said Notice, but in no event beyond the Closing Date, within which to cure the alleged
default. If the Seller fails to cure the default within the cure period, then the Buyer shall be
entitled to the return of all Earnest Money and (a) to declare the Agreement null and void and
sue for reasonable out-of-pocket expenses incurred in connection with this Agreement prior to
the alleged default or (b) to sue for specific performance, the parties recognizing that the
Property is unique and that the Buyer otherwise lacks an adequate remedy at law. In the latter
event, the Buyer is advised that Section VIII of the Order Appointing Receiver entered in the SEC
Action enjoins the filing or prosecution of all civil proceedings against the Receiver, in his
capacity as Receiver, until further order of the court.

19.     Representations and Warranties. As a material inducement to the Buyer to enter into
this Agreement, the Seller hereby makes the following representations and warranties, each of
which shall remain true and correct as of the Closing Date:

       a.      The Seller has the full right, power, and authority to convey the Property to the
               Buyer as provided in this Agreement and to carry out its obligations hereunder.
               In addition, the individual executing this Agreement on behalf of the Seller has
               the legal right, power, and authority to bind the Seller to the terms hereof.

       b.      The Seller will not take any action affecting title to the Property following the
               Acceptance Date.

       c.      To the best of the Seller’s knowledge, there are no actions, investigations, suits,
               or proceedings, pending or threatened, that affect the Property, or the
               ownership or operation thereof, other than the SEC Action and the following:

               [None.]

       d.      To the best of the Seller’s knowledge, the Property is not in violation, nor has
               been under investigation for violation, of any federal, state, or local law,
               ordinance, or regulation regulating environmental conditions in, at, on, under, or
               about the Property, including but not limited to, soil and groundwater
               conditions.

20.    Notices. All notices required or permitted under this Agreement shall be in writing and
served by registered or certified United States mail, return receipt requested; nationally
recognized overnight mail courier (signature required); or electronic mail (evidenced by




                                                 6
                                                                                                   P139
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 158 of 224 PageID #:19078




competent and authentic proof of transmission). Any notices given to the Seller shall be
delivered to the Seller's counsel, at the following physical or e-mail addresses:

                             Andrew E. Porter
                             Porter Law Office
                             853 North Elston Avenue
                             Chicago, Illinois 60614
                             andrew@andrewporterlaw.com

                             Michael Rachlis
                             Rachlis Duff Peel & Kaplan LLC
                             542 South Dearborn, Suite 900
                             Chicago, Illinois 60605
                             mrachlis@rdaplaw.net

Any such notices or demands given to the Buyer shall be delivered to the Buyer's counsel, at the
following address physical or e-mail addresses:




21.     Like-Kind Exchange. The Seller agrees to cooperate if the Buyer elects to acquire the
Property as part of a like-kind exchange under Section 1031 of the Internal Revenue Code. The
Buyer’s contemplated exchange shall not impose upon the Seller any additional liability or
financial obligation, and the Buyer agrees to hold the Seller harmless from any liability that
might arise from such exchange. This Agreement is neither subject to nor contingent upon the
Buyer’s ability to dispose of its exchange property or to effectuate an exchange. In the event
any exchange contemplated by the Buyer should fail to occur, for whatever reason, the sale of
the Property shall nonetheless be consummated as provided herein.

22.      Real Estate Agents. Purchaser represents and warrants that, other than Seller's Agent
and Buyer's Agent, if any, no other putative real estate agent or broker was involved in
submitting, showing, marketing, or selling the Property to the Buyer, and the Buyer agrees to
indemnify and hold Seller, and its successors and assigns, harmless from and against any and all
liability, loss, damages, cost, or expense, including reasonable attorneys' fees, arising from or
relating to any claim for a commission, fee, or other form of payment or compensation asserted
by a putative real estate agent or broker purporting to have procured the Buyer in connection
with this Agreement.




                                               7
                                                                                             P140
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 159 of 224 PageID #:19079




23.    Foreign Investor Disclosure. The Seller and the Buyer agree to execute and deliver any
instrument, affidavit, or statement, and to perform any act reasonably necessary to carry out
the provisions of the Foreign Investment in Real Property Tax Act and regulations promulgated
thereunder. The Seller represents that the Seller is not a foreign person as defined in Section
1445 of the Internal Revenue Code.

24.     Merger. This Agreement expresses the entire agreement of the parties and supersedes
any and all previous agreements or understandings between them with regard to the Property.
There are no other understandings, oral or written, which in any way alter or enlarge the terms
of this Agreement, and there are no warranties or representations of any nature whatsoever,
either express or implied, except as set forth herein. This Agreement may be modified only by a
written instrument signed by the party to be charged.

25.    Governing Law. This Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois.


                                         *     *       *


The undersigned Buyer hereby offers and agrees to purchase the Property upon the terms and

conditions stated herein as of this          day of August, 2019. In addition, the individual

signing below on behalf of the Buyer represents and warrants that s/he is authorized to execute

this Agreement on behalf of the Buyer.




                                               8
                                                                                                P141
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 160 of 224 PageID #:19080




Buyer                                       Seller

                                            KEVIN B. DUFF,
                                            FEDERAL EQUITY RECEIVER FOR
                                            SSDF7 PORTFOLIO 1 LLC

                                            Rachlis Duff Peel & Kaplan LLC
                                            542 South Dearborn Street, Suite 900
                                            Chicago, Illinois 60605
                                            (312) 733-3390



By:

Its:


                                            Acceptance Date:   0 08 20


Buyer's Agent                               Seller's Agent

                                            Jeffrey Baasch
                                            SVN Chicago Commercial
                                            940 West Adams Street, Suite 200
                                            Chicago, Illinois 60607
                                            (312) 676-1866




                                        9
                                                                                   P142
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 161 of 224 PageID #:19081




                                              RIDER A

       If the Buyer desires that the terms and provisions of this Rider be incorporated into the
Purchase And Sale Agreement to which it is annexed, please initial this paragraph.

                                        *       *         *

This Agreement is contingent upon the Buyer securing, no later than 21 days following the

Acceptance Date (the "Financing Contingency Deadline"), a firm written mortgage commitment

for a fixed or adjustable rate mortgage from an established multifamily residential mortgage

lender in the amount of $            , at an interest rate (or initial interest rate if an adjustable

rate mortgage) not to exceed %       per annum, amortized over              years, payable monthly,

with a loan origination fee not to exceed %         , plus appraisal and credit report fees, if any. If

the Buyer is unable to secure a firm written mortgage commitment as described herein within

the referenced time period, then the Buyer may terminate this Agreement with a full refund of

Earnest Money by providing notice to the Seller prior to the expiration of the Financing

Contingency Deadline. If the Buyer does not provide the requisite notice to the Seller as

provided herein, then the Buyer shall be deemed to have waived this financing contingency,

and this Agreement shall remain in full force and effect.




                                                                                                   P143
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 162 of 224 PageID #:19082




                                              RIDER B

         If the Buyer purports to hold a mortgage interest in the Property and tenders the
Purchase And Sale Agreement to which this rider is annexed (the "Agreement") in connection
with the submission of a credit bid, please initial this paragraph and provide the information
and supply any additional terms and conditions to the Agreement, or modifications to the
Agreement, as requested herein. Any such terms and conditions shall supersede any contrary
or conflicting terms and conditions set forth in the Agreement itself.

                                          *       *      *

The Buyer consists of the following mortgagee or mortgagees purporting to hold a perfected
and unreleased security interest in the Property:




[Using additional sheets, please indicate, for each mortgagee identified above, the total unpaid
balance due under the promissory note secured by the corresponding mortgage and itemize
each component of the current alleged loan balance, including, but not limited to, principal,
interest, default rate interest, late fees, service fees, liquidation fees, protective advances, and
other charges.]



                                                                                                 P144
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 163 of 224 PageID #:19083




The Purchase Price shall be the amount of the credit bid submitted by the Buyer, and any
requirement to make an earnest money deposit is deleted. Payment of the Purchase Price shall
not be made through the escrow at closing.

In addition, the Buyer shall pay all closing costs approved by the Court, which may, subject to the
Court’s ruling, include, but not be limited to, owner's title insurance premiums, applicable
transfer taxes, the survey invoice, property management fees accrued through the closing, due
and unpaid real estate taxes, escrow fees, brokerage commissions, unpaid utilities, title
commitment update fees, gap insurance premiums, State of Illinois policy fees, extended
coverage premiums, the costs of closing protection coverage for the Seller, all other expenses
required to be paid by the Seller at closing, all amounts advanced for the benefit of the Property
which are required to be reimbursed and/or any amount required to discharge any Receiver’s
lien.

[Using additional sheets, set forth any other terms and conditions to be included in the
Agreement, or any modifications to the Agreement, and to which your credit bid shall remain
subject.]




                                                                                               P145
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 164 of 224 PageID #:19084




                                                                   EXHIBIT A


                                                                              P146
           Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 165 of 224 PageID #:19085




                                          STRICT JOINT ORDER ESCROW AGREEMENT


Open Date: ____________________           Expected Release Date: ____________________                              29      2
                                                                                                   Escrow Number: _____________

                            ut     gst A u ,           g ,      s 0 9
Property Address: _________________________________________________________________________________

                   32,000.00
Deposit Amount: $ _____________            Purpose: [ ] Earnest Money                       [ ] Repairs: ______________________
Document(s) Held _________________________          [ ] Tax Escrow                          [ ] Other: ________________________

The above is hereby deposited with First American Title Insurance Company, as Escrowee (hereinafter referred to as the Escrowee)
pursuant to this Strict Joint Order Escrow Agreement (hereinafter referred to as the Agreement). Said deposit shall be released and delivered
by the Escrowee only upon the joint written order of the undersigned or their respective legal representatives or assigns.

Escrowee is hereby expressly authorized to disregard, in its sole discretion, any and all notices or warnings given by any other person
or corporation, but the Escrowee is hereby expressly authorized to regard and to comply with and obey any and all orders, judgments
or decrees entered or issued by any court with or without jurisdiction, and in case the Escrowee obeys or complies with any such order,
judgment or decree of any court it shall not be liable to any party hereto or any other person, firm or corporation by reason of such
compliance, notwithstanding any such order, judgment or decree being entered without jurisdiction or being subsequently reversed,
modified, annulled, set aside or vacated. In case of any suit or proceeding regarding the Agreement, to which the Escrowee is or may
at any time become a party, it shall have a lien on the contents hereof for any and all costs, and reasonable attorneys' fees, whether
such attorneys shall be regularly retained or specially employed, and any other expenses which it may have incurred or become liable
for on account thereof, and it shall be entitled to reimburse itself therefore out of said deposit, and the undersigned agree to pay the
Escrowee upon demand all such costs, fees and expenses so incurred, to the extent the funds deposited hereunder shall be insufficient
to allow for such reimbursement.

In no case shall the above mentioned deposits be surrendered except on an order signed by the parties hereto, their respective legal
representatives or assigns, or order of court as aforesaid.

Interest, income or other benefits, if any, earned or derived from the funds deposited shall belong to the Escrowee. The Escrowee may
deposit all funds received hereunder to one or more of its general accounts. The Escrowee shall be under no duty to invest or reinvest
any funds, at any time, held by it pursuant to the terms of the Agreement.

Unless otherwise tendered, the Escrowee is authorized to pay an Escrow Fee in the amount of $300.00, and thereafter a Maintenance
Fee in the amount of $200.00 (charged per annum beginning one year following the date of the Agreement) from the funds deposited
in this escrow. The Escrowee also reserves the right to add applicable administration fees at its discretion.
                                                                                               u , s            ut
Purchaser:                                                                Seller:
Signed:           _____________________________                Signed:
                                                                                                   t     1
                                                                                     _____________________________

Print Name:       _____________________________                Print Name:           _____________________________
                                                                                           s u
Address:          _____________________________                Address:                 2 ut              , u t 900
                                                                                     _____________________________
                                                                                          g ,      s 0 0
                  _____________________________                                      _____________________________

Email:            _____________________________                Email:                   u               t
                                                                                     _____________________________

Primary Phone:    ______________________________               Primary Phone:          12         90
                                                                                     ______________________________

Alternate Phone: _____________________________                 Alternate Phone: _____________________________

Primary Contact (if other than above): _______________________________________________________________

Accepted: First American Title Insurance Company, Escrowee                By:        _____________________________


                                 27775 Diehl Road, Ste 200, Warrenville, IL 60555
                                    T E L 877-295-4328 · F A X 866-525-5530
                                         titleindemnity.warrenville.il@firstam.com
                                                                                                                          P147
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 166 of 224 PageID #:19086




                                                                   EXHIBIT B


                                                                              P148
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 167 of 224 PageID #:19087




                              Assignment And Assumption Of Leases

For good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Kevin B. Duff, as court-appointed federal equity receiver for SSDF7 Portfolio 1,
LLC ("Seller") pursuant to that certain Order Appointing Receiver entered August 17, 2018
(Dkt. 16), as supplemented by that certain Order entered March 14, 2019 (Dkt. 290), in the case
captioned United States Securities and Exchange Commission v. EquityBuild, Inc., et al., United
States District Court for the Northern District of Illinois, Eastern Division, Civil Action No. 1:18-cv-
05587 ("Assignor"), hereby irrevocably grants, assigns, transfers, conveys, and sets over to [TBD]
("Assignee"), a _____________________, all of Assignor's right, title, and interest in and to the
leases (collectively, the "Leases") attached hereto.

Assignee hereby assumes all of the obligations imposed upon the Assignor under the Leases
which accrue from and after the date hereof. This Assignment is made without any express or
implied representation or warranty, except to the extent provided in that certain Purchase And
Sale Agreement, accepted by the Seller on August ___, 2019, by and between Assignor and
Assignee.

This Assignment shall be governed by and construed in accordance with the laws of the State of
Illinois.

IN WITNESS WHEREOF, the parties have executed this Assignment And Assumption Of Leases as
of this __ day of _____________, 2019.


                                        ASSIGNOR:

                                       Kevin B. Duff, Federal Equity Receiver for
                                       SSDF7 Portfolio 1, LLC

                                       ____________________________________


                                       ASSIGNEE:

                                       [TBD]


                                       By:__________________________________

                                       Name:

                                        Title:




                                                                                                   P149
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 168 of 224 PageID #:19088




                                                                   EXHIBIT O


                                                                              P150
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 169 of 224 PageID #:19089




                                PURCHASE & SALE AGREEMENT

This Purchase & Sale Agreement (“Agreement”) is made by and between the court-appointed
federal equity receiver for SSPH 6951 S Merrill LLC ("Seller") pursuant to that certain Order
Appointing Receiver entered August 17, 2018 (Dkt. 16), as supplemented by that certain Order
entered March 14, 2019 (Dkt. 290), in the case captioned United States Securities and Exchange
Commission v. EquityBuild, Inc., et al., United States District Court for the Northern District of
Illinois, Eastern Division, Civil Action No. 1:18-cv-05587 (the "SEC Action"), and

       nee         t n           t n     nee                (“Buyer”)

for the purchase and sale of that certain real property and all fixtures, equipment, and personal
property appurtenant thereto (the "Property”) located at 6949-59 South Merrill Avenue,
Chicago, Illinois 60619 and legally described as follows:

LOTS 29 AND 30, IN FIRST ADDITION TO BRYN MAWR HIGHLANDS, A SUBDIVISION OF THE
NORTH 3/4 OF THE WEST HALF OF THE SOUTHEAST QUARTER OF SECTION 24, TOWNSHIP 38
NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN IN COOK COUNTY, ILLNOIS.

Permanent Index No. 20-24-417-014-0000

                                         *      *       *

                                   TERMS AND CONDITIONS

The Seller agrees to sell the Property, and the Buyer agrees to purchase the Property, on the
following terms and conditions:

1.     Purchase Price. The purchase price for the Property shall be $ 1     0 000          (the
"Purchase Price"). The Buyer shall pay the Purchase Price as follows:

       a.     An earnest money deposit (the "Earnest Money") in an amount equal to ten
       percent (10%) of the Purchase Price within three (3) business days following the date
       of acceptance of the Agreement by the Seller (the "Acceptance Date").

       b.     The balance of the Purchase Price, subject to any applicable credits and
       prorations, at Closing.

[Note: If the Buyer desires to enter into this Agreement subject to a financing contingency, then
Rider A should be completed. Otherwise, Rider A should be left blank.]

[Note: If the Buyer purports to hold a mortgage interest in the Property and tenders this
Agreement in connection with a credit bid, then Rider B should be completed. Otherwise, Rider B
should be left blank.]




                                                1
                                                                                              P151
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 170 of 224 PageID #:19090




  .      Earnest Money. The Earnest Money shall be held by First American Title Company
("First American Title") in a segregated escrow account. In connection with said Earnest Money
deposit, the Buyer shall execute and deliver to the Seller a copy of that certain strict joint order
escrow agreement in the form attached hereto as Exhibit A.

 .      Court Approval. As soon as practicable after the Acceptance Date, the Seller shall move
before the Honorable John Z. Lee or any judge sitting in his stead or to whom he has made a
referral in the SEC Action (the "Receivership Court") for approval of the sale of the Property
pursuant to this Agreement. In the event that the Receivership Court does not issue the requisite
approval, then the Agreement shall become null and void and all Earnest Money shall be
promptly refunded to the Buyer.

  .    Escrow Closing. This sale shall be closed through an escrow with First American Title in
accordance with the general provisions of the usual form of deed and money escrow agreement
then furnished and in use by said title company. Payment of the Purchase Price and delivery of
the receiver's deed shall be made through the escrow. The cost of the escrow shall be divided
equally between the Buyer and the Seller unless the Buyer acquires the Property with financing,
in which event that portion of the cost of the escrow relating to the financing shall be borne by
the Buyer. Unless otherwise specified herein, all other closing costs shall be paid in accordance
with custom for apartment investment sales transactions in Cook County, Illinois.

 .      Irrevocable Offer. This Agreement when executed by the Buyer and delivered to the
                                                                             August 28, 201 (the
Seller shall constitute an irrevocable offer to purchase the Property until __________________
"Offer Expiration Date"). In the event that the offer is not accepted by the Seller before the Offer
Expiration Date, then the offer shall be deemed withdrawn.                   May 30, 2020 - NH

 .       Personal Property. At Closing, the Seller shall tender to the Buyer a bill of sale for the
personal property appurtenant to the Property (the "Personal Property") warranting only that
Seller is the absolute owner of said Personalty, that said Personalty is free and clear of all liens,
charges, and encumbrances, and that the Seller has the full right, power, and authority to sell
said Personalty and to deliver the bill of sale. The Seller shall neither make nor adopt any
warranty whatsoever with respect to the Personal Property and shall specifically disclaim any
implied warranty of merchantability or fitness for a particular purpose. The price of the Personal
Property shall be included in the Purchase Price, and the Buyer agrees to accept all such Personal
Property in “as is” condition.

 .      The Closing Date. The closing shall be held on a date (the "Closing Date") to be
designated by the Seller after the Receivership Court approves the sale of the Property pursuant
to this Agreement, provided, however, that the Buyer shall be entitled to ten business days'
advance Notice of the Closing Date.

 .     Conveyance of Title. At Closing, the Seller shall convey title to the Property by a
recordable form receiver's deed subject only to (a) general real estate taxes not yet due and
payable at the time of Closing; (b) covenants, conditions, restrictions, or building lines and



                                                 2
                                                                                                P152
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 171 of 224 PageID #:19091




easements of record, if any; (c) public and utility easements; (d) applicable zoning and building
laws and ordinances; (f) acts done by or suffered through Buyer or anyone claiming by, through,
or under Buyer; (g) governmental actions or proceedings concerning or affecting the Property;
and (h) encroachments of a minor nature, if any, that can be insured over at closing (the
"Permitted Exceptions"). The Seller agrees to surrender possession of the Property at the time
of Closing.

9.      Commitment For Title Insurance. Within ten (10) business days after the Acceptance
Date, the Seller shall deliver to the Buyer evidence of merchantable title by delivering a
commitment for title insurance with extended coverage from First American Title in the
amount of the Purchase Price with a commitment date not earlier than July 1, 2019, subject
only to general exceptions, the Permitted Exceptions, and exceptions pertaining to liens or
encumbrances of a definite and ascertainable amount which may be removed by the payment
of money by Seller, endorsed over by First American Title at the Seller's sole expense, or which
will be extinguished by order of the Receivership Court. Such title commitment shall be
conclusive evidence of good and merchantable title, subject only to the foregoing exceptions. If
the commitment for title insurance discloses title exceptions other than the general exceptions,
Permitted Exceptions, exceptions waivable through the payment of money or the issuance of
an endorsement, or exceptions to be extinguished by Receivership Court order, the Seller shall
have thirty (30) calendar days from the Closing Date to cure, or insure over, the unpermitted
exceptions and the Closing shall be postponed until said unpermitted exceptions are cured or
insured over. If the Seller fails to timely secure the removal of the unpermitted exceptions or
obtain an endorsement insuring over the unpermitted exceptions, the Purchaser may terminate
this Contract with a full refund of Earnest Money upon Notice to the Seller within ten (10)
business days after the expiration of the thirty (30) day period. In such event, this Agreement
shall become null and void and neither party shall thereafter have any rights against the other,
and the Seller may not be held liable for direct, indirect, incidental, or consequential damages.

10.    Survey. At least five (5) business days prior to the Closing Date, the Seller shall provide
the Buyer with a survey by a licensed land surveyor dated not more than six months prior to the
date of Closing, indicating the present location of all improvements. If the Buyer or the Buyer's
mortgagee desires a more recent or extensive survey, the survey shall be obtained at the
Buyer's expense.

11.     Assignment And Assumption Of Leases. At Closing, the Seller shall deliver to the Buyer,
and the Seller and Buyer shall execute, an assignment and assumption of leases (in the form
attached hereto as Exhibit B) pursuant to which the Seller shall convey all right, title, and
interest in and to any leases in effect at the Property to the Buyer, and the Buyer shall agree to
assume all of the Seller's obligations under said leases.

12.     Prorations. Prepaid service contracts and other similar items shall be credited ratably at
Closing. Any and all rents collected from or on behalf of tenants until the date of the Closing
shall be applied by the Seller first to past due balances and then to currently scheduled monthly
rent. Each tenant's scheduled monthly rent shall then be prorated for the month of Closing. To



                                                3
                                                                                              P153
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 172 of 224 PageID #:19092




the extent that any tenant has paid all rent through and including the month prior to the
Closing, then all additional rent received from such tenant shall be applied by the Seller first to
rent for the period between the first day of the month in which the Closing occurs and the date
of the Closing, and the balance of said rent, if any, shall be paid to the Buyer. Any and all rents
that remain delinquent as of the Closing Date shall belong to the Buyer upon collection.
Notwithstanding the foregoing, real estate taxes associated with the ownership of the Property
shall be prorated as of the Closing Date based on 105% of the most recently ascertainable tax
bill.

13.    Inspection Period. The Buyer acknowledges that it was afforded the opportunity to
conduct a limited tour of the Property prior to submitting its offer. Within three (3) calendar
days following the Acceptance Date, the Seller shall produce the following documents to the
Buyer (the "Due Diligence Materials"):

       a.      Current Rent Roll. A current rent roll for the Property generated by the
               management company.

       b.      Utility Bills. Copies of all utility bills relating to the Property, to the extent
               available, for the twelve calendar months preceding the month of the
               Acceptance Date.

       c.      Leases. Copies of all existing leases affecting the Property.

       d.      Profit & Loss Statement. A current trailing twelve-month profit and loss
               statement reflecting all categories of operating income and expenses associated
               with the Property, as generated by the management company.

       e.      Litigation Documents. Copies of documents, including notices of violation,
               orders, judgments, and other pleadings, pertaining to any known litigation or
               proceedings currently affecting the Property.

In addition, the Seller shall allow the Buyer reasonable access to the Property for t enty days
from and after the Acceptance Date (the "Inspection Period") for the purpose of conducting an
inspection of the major structural and mechanical components of the Property. A major
structural or mechanical component shall be deemed to be in acceptable operating condition if
it substantially performs the function for which it is intended, regardless of age, and does not
pose a threat to health or safety. In the event that the Buyer possesses sound evidence that any
major structural or mechanical component of the Property does not substantially perform the
function for which it is intended, then the Buyer shall have the right to terminate this
Agreement upon the delivery of Notice to the Seller on or before the conclusion of the
Inspection Period, such notice to be accompanied by the relevant pages of an inspection report
prepared by a licensed or certified inspector and identifying the defect justifying the
termination. Upon receipt by the Seller of the notice of termination, this Agreement shall be
considered null and void and the parties shall be discharged of any and all obligations
hereunder (except those obligations which survive termination) and First American Title shall


                                                   4
                                                                                                    P154
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 173 of 224 PageID #:19093




release the Earnest Money to the Buyer. In the event that the Buyer does not terminate the
Agreement on or prior to the conclusion of the Inspection Period, the Property shall be
considered accepted by the Buyer and the Earnest Money shall thereafter be non-refundable.
In connection with its inspection of the Property, the Buyer shall keep the Property free and
clear of liens, shall indemnify and hold Seller harmless from any and all liability, loss, cost,
damage, or expense relating to its inspection of the Property, and shall repair any and all
damage arising from the inspection. These obligations shall survive termination of the
Agreement.

14.     Entry Into Or Renewal Of Contracts & Material Changes. Following the expiration of the
Inspection Period, the Seller shall not without the prior written consent of the Buyer, said
consent not to be unreasonably withheld, conditioned, or delayed, enter into or renew any
service contract or lease affecting or concerning the Property. In addition, the Seller shall not
make any material changes to the Property, perform or engage in any act, or enter into any
agreement that materially changes the value of the Property or the rights of the Buyer relating
to the Property.

15.     Material Destruction. Risk of loss to the Property shall be borne by the Seller until title
has been conveyed to Buyer. If, prior to Closing, a material portion of the Property shall be
destroyed or materially damaged by fire or other casualty, then the Seller shall provide prompt
notice of said fire or other casualty to the Buyer and this Agreement shall thereafter, at the
option of the Buyer, exercised by Notice to the Seller within five (5) business days after receipt
of notice of such material damage, be null and void, and all Earnest Money shall be refunded to
the Buyer. Failure of the Buyer to provide timely notice shall constitute a waiver of the right to
terminate.

16.     Condition Of Property. The Buyer understands and agrees that the Property is being
sold “as is” and "with all faults" and that neither the Seller nor any agent or attorney of the
Seller, makes, or has made, any representation or warranty as to the physical condition or value
of the Property or its suitability for the Buyer’s intended use. The Seller has no obligation to
repair or correct any alleged patent or latent defect at the Property, or to compensate the
Buyer for any such defect, and, upon closing, the Buyer waives, releases, acquits, and forever
discharges the Seller, and all of the Seller’s agents and attorneys, to the maximum extent
permitted by law, from any and all claims, actions, causes or action, demands, rights, liabilities,
losses, damages, costs, or expenses, direct or indirect, known or unknown, foreseen or
unforeseen, that it now has or which may arise in the future on account of or in any way arising
from or relating to any alleged patent or latent defect at the Property.

17.     Buyer Default. The Buyer and Seller agree that it would be difficult to ascertain the
actual damages to be suffered by the Seller in the event of a default by the Buyer and that the
amount of the Earnest Money deposited by the Buyer hereunder constitutes the parties’
reasonable estimate of the Seller’s damages in the event of the Buyer’s default, and that upon
any such default not caused by the Seller, the Seller shall be entitled to retain the Earnest




                                                 5
                                                                                               P155
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 174 of 224 PageID #:19094




Money as liquidated damages, which shall constitute the Seller’s sole and exclusive remedy in
law or at equity in connection with said default.

18.     Seller Default. In the event that the Seller shall fail to sell, transfer, and assign the
Property to Purchaser in violation of the terms of this Agreement and/or fail to perform any
other material obligation of Seller hereunder, then the Buyer may give Notice to the Seller
specifying the nature of the default. The Seller shall thereafter have five (5) business days from
receipt of said Notice, but in no event beyond the Closing Date, within which to cure the alleged
default. If the Seller fails to cure the default within the cure period, then the Buyer shall be
entitled to the return of all Earnest Money and (a) to declare the Agreement null and void and
sue for reasonable out-of-pocket expenses incurred in connection with this Agreement prior to
the alleged default or (b) to sue for specific performance, the parties recognizing that the
Property is unique and that the Buyer otherwise lacks an adequate remedy at law. In the latter
event, the Buyer is advised that Section VIII of the Order Appointing Receiver entered in the SEC
Action enjoins the filing or prosecution of all civil proceedings against the Receiver, in his
capacity as Receiver, until further order of the court.

19.     Representations and Warranties. As a material inducement to the Buyer to enter into
this Agreement, the Seller hereby makes the following representations and warranties, each of
which shall remain true and correct as of the Closing Date:

       a.      The Seller has the full right, power, and authority to convey the Property to the
               Buyer as provided in this Agreement and to carry out its obligations hereunder.
               In addition, the individual executing this Agreement on behalf of the Seller has
               the legal right, power, and authority to bind the Seller to the terms hereof.

       b.      The Seller will not take any action affecting title to the Property following the
               Acceptance Date.

       c.      To the best of the Seller’s knowledge, there are no actions, investigations, suits,
               or proceedings, pending or threatened, that affect the Property, or the
               ownership or operation thereof, other than the SEC Action and the following:

               [None.]

       d.      To the best of the Seller’s knowledge, the Property is not in violation, nor has
               been under investigation for violation, of any federal, state, or local law,
               ordinance, or regulation regulating environmental conditions in, at, on, under, or
               about the Property, including but not limited to, soil and groundwater
               conditions.

20.    Notices. All notices required or permitted under this Agreement shall be in writing and
served by registered or certified United States mail, return receipt requested; nationally
recognized overnight mail courier (signature required); or electronic mail (evidenced by




                                                 6
                                                                                                   P156
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 175 of 224 PageID #:19095




competent and authentic proof of transmission). Any notices given to the Seller shall be
delivered to the Seller's counsel, at the following physical or e-mail addresses:

                             Andrew E. Porter
                             Porter Law Office
                             853 North Elston Avenue
                             Chicago, Illinois 60614
                             andrew@andrewporterlaw.com

                             Michael Rachlis
                             Rachlis Duff Peel & Kaplan LLC
                             542 South Dearborn, Suite 900
                             Chicago, Illinois 60605
                             mrachlis@rdaplaw.net

Any such notices or demands given to the Buyer shall be delivered to the Buyer's counsel, at the
following address physical or e-mail addresses:

                                    a        be

                               10       t   a a e t. te.   10

                                    a        0 0

                                    be       e an      be .

21.     Like-Kind Exchange. The Seller agrees to cooperate if the Buyer elects to acquire the
Property as part of a like-kind exchange under Section 1031 of the Internal Revenue Code. The
Buyer’s contemplated exchange shall not impose upon the Seller any additional liability or
financial obligation, and the Buyer agrees to hold the Seller harmless from any liability that
might arise from such exchange. This Agreement is neither subject to nor contingent upon the
Buyer’s ability to dispose of its exchange property or to effectuate an exchange. In the event
any exchange contemplated by the Buyer should fail to occur, for whatever reason, the sale of
the Property shall nonetheless be consummated as provided herein.

22.      Real Estate Agents. Purchaser represents and warrants that, other than Seller's Agent
and Buyer's Agent, if any, no other putative real estate agent or broker was involved in
submitting, showing, marketing, or selling the Property to the Buyer, and the Buyer agrees to
indemnify and hold Seller, and its successors and assigns, harmless from and against any and all
liability, loss, damages, cost, or expense, including reasonable attorneys' fees, arising from or
relating to any claim for a commission, fee, or other form of payment or compensation asserted
by a putative real estate agent or broker purporting to have procured the Buyer in connection
with this Agreement.




                                                   7
                                                                                             P157
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 176 of 224 PageID #:19096




23.    Foreign Investor Disclosure. The Seller and the Buyer agree to execute and deliver any
instrument, affidavit, or statement, and to perform any act reasonably necessary to carry out
the provisions of the Foreign Investment in Real Property Tax Act and regulations promulgated
thereunder. The Seller represents that the Seller is not a foreign person as defined in Section
1445 of the Internal Revenue Code.

24.     Merger. This Agreement expresses the entire agreement of the parties and supersedes
any and all previous agreements or understandings between them with regard to the Property.
There are no other understandings, oral or written, which in any way alter or enlarge the terms
of this Agreement, and there are no warranties or representations of any nature whatsoever,
either express or implied, except as set forth herein. This Agreement may be modified only by a
written instrument signed by the party to be charged.

25.    Governing Law. This Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois.


                                        *        *    *

The undersigned Buyer hereby offers and agrees to purchase the Property upon the terms and
                                                  May
conditions stated herein as of this   t    day of A , 20 0. In addition, the individual

signing below on behalf of the Buyer represents and warrants that s/he is authorized to

execute this Agreement on behalf of the Buyer.




                                               8
                                                                                            P158
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 177 of 224 PageID #:19097




                                                             0 08 20




                                                                             P159
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 178 of 224 PageID #:19098




                                              RIDER A

       If the Buyer desires that the terms and provisions of this Rider be incorporated into the
Purchase And Sale Agreement to which it is annexed, please initial this paragraph.

                                        *       *         *

This Agreement is contingent upon the Buyer securing, no later than 21 days following the

Acceptance Date (the "Financing Contingency Deadline"), a firm written mortgage commitment

for a fixed or adjustable rate mortgage from an established multifamily residential mortgage

lender in the amount of $            , at an interest rate (or initial interest rate if an adjustable

rate mortgage) not to exceed %       per annum, amortized over              years, payable monthly,

with a loan origination fee not to exceed %         , plus appraisal and credit report fees, if any. If

the Buyer is unable to secure a firm written mortgage commitment as described herein within

the referenced time period, then the Buyer may terminate this Agreement with a full refund of

Earnest Money by providing notice to the Seller prior to the expiration of the Financing

Contingency Deadline. If the Buyer does not provide the requisite notice to the Seller as

provided herein, then the Buyer shall be deemed to have waived this financing contingency,

and this Agreement shall remain in full force and effect.




                                                                                                   P160
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 179 of 224 PageID #:19099




                                              RIDER B

         If the Buyer purports to hold a mortgage interest in the Property and tenders the
Purchase And Sale Agreement to which this rider is annexed (the "Agreement") in connection
with the submission of a credit bid, please initial this paragraph and provide the information
and supply any additional terms and conditions to the Agreement, or modifications to the
Agreement, as requested herein. Any such terms and conditions shall supersede any contrary
or conflicting terms and conditions set forth in the Agreement itself.

                                          *       *      *

The Buyer consists of the following mortgagee or mortgagees purporting to hold a perfected
and unreleased security interest in the Property:




[Using additional sheets, please indicate, for each mortgagee identified above, the total unpaid
balance due under the promissory note secured by the corresponding mortgage and itemize
each component of the current alleged loan balance, including, but not limited to, principal,
interest, default rate interest, late fees, service fees, liquidation fees, protective advances, and
other charges.]



                                                                                                 P161
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 180 of 224 PageID #:19100




The Purchase Price shall be the amount of the credit bid submitted by the Buyer, and any
requirement to make an earnest money deposit is deleted. Payment of the Purchase Price shall
not be made through the escrow at closing.

In addition, the Buyer shall pay all closing costs approved by the Court, which may, subject to the
Court’s ruling, include, but not be limited to, owner's title insurance premiums, applicable
transfer taxes, the survey invoice, property management fees accrued through the closing, due
and unpaid real estate taxes, escrow fees, brokerage commissions, unpaid utilities, title
commitment update fees, gap insurance premiums, State of Illinois policy fees, extended
coverage premiums, the costs of closing protection coverage for the Seller, all other expenses
required to be paid by the Seller at closing, all amounts advanced for the benefit of the Property
which are required to be reimbursed and/or any amount required to discharge any Receiver’s
lien.

[Using additional sheets, set forth any other terms and conditions to be included in the
Agreement, or any modifications to the Agreement, and to which your credit bid shall remain
subject.]




                                                                                               P162
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 181 of 224 PageID #:19101




                                                                   EXHIBIT A


                                                                              P163
           Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 182 of 224 PageID #:19102




                                          STRICT JOINT ORDER ESCROW AGREEMENT


Open Date: ____________________           Expected Release Date: ____________________                              29      0
                                                                                                   Escrow Number: _____________

                     9 9 9 ut             ,     g ,      s 0 19
Property Address: _________________________________________________________________________________

                    152,000.00
Deposit Amount: $ _____________            Purpose: [ ] Earnest Money                       [ ] Repairs: ______________________
Document(s) Held _________________________          [ ] Tax Escrow                          [ ] Other: ________________________

The above is hereby deposited with First American Title Insurance Company, as Escrowee (hereinafter referred to as the Escrowee)
pursuant to this Strict Joint Order Escrow Agreement (hereinafter referred to as the Agreement). Said deposit shall be released and delivered
by the Escrowee only upon the joint written order of the undersigned or their respective legal representatives or assigns.

Escrowee is hereby expressly authorized to disregard, in its sole discretion, any and all notices or warnings given by any other person
or corporation, but the Escrowee is hereby expressly authorized to regard and to comply with and obey any and all orders, judgments
or decrees entered or issued by any court with or without jurisdiction, and in case the Escrowee obeys or complies with any such order,
judgment or decree of any court it shall not be liable to any party hereto or any other person, firm or corporation by reason of such
compliance, notwithstanding any such order, judgment or decree being entered without jurisdiction or being subsequently reversed,
modified, annulled, set aside or vacated. In case of any suit or proceeding regarding the Agreement, to which the Escrowee is or may
at any time become a party, it shall have a lien on the contents hereof for any and all costs, and reasonable attorneys' fees, whether
such attorneys shall be regularly retained or specially employed, and any other expenses which it may have incurred or become liable
for on account thereof, and it shall be entitled to reimburse itself therefore out of said deposit, and the undersigned agree to pay the
Escrowee upon demand all such costs, fees and expenses so incurred, to the extent the funds deposited hereunder shall be insufficient
to allow for such reimbursement.

In no case shall the above mentioned deposits be surrendered except on an order signed by the parties hereto, their respective legal
representatives or assigns, or order of court as aforesaid.

Interest, income or other benefits, if any, earned or derived from the funds deposited shall belong to the Escrowee. The Escrowee may
deposit all funds received hereunder to one or more of its general accounts. The Escrowee shall be under no duty to invest or reinvest
any funds, at any time, held by it pursuant to the terms of the Agreement.

Unless otherwise tendered, the Escrowee is authorized to pay an Escrow Fee in the amount of $300.00, and thereafter a Maintenance
Fee in the amount of $200.00 (charged per annum beginning one year following the date of the Agreement) from the funds deposited
in this escrow. The Escrowee also reserves the right to add applicable administration fees at its discretion.
                                                                                                u , s            ut
Purchaser:                                                                Seller:
Signed:           _____________________________                Signed:                          9 1
                                                                                     _____________________________

Print Name:       _____________________________                Print Name:           _____________________________
                            A ust         s                                                s u
Address:          _____________________________                Address:                 2 ut              , u t 900
                                                                                     _____________________________
                       u      s    t    t, 2                                              g ,      s 0 0
                      ,          10 80
                  _____________________________                                      _____________________________

Email:            _____________________________                Email:                   u               t
                                                                                     _____________________________

Primary Phone:     212 88 8820
                  ______________________________               Primary Phone:          12         90
                                                                                     ______________________________

Alternate Phone: _____________________________                 Alternate Phone: _____________________________

Primary Contact (if other than above): _______________________________________________________________

Accepted: First American Title Insurance Company, Escrowee                By:        _____________________________


                                  27775 Diehl Road, Ste 200, Warrenville, IL 60555
                                     T E L 877-295-4328 · F A X 866-525-5530
                                         titleindemnity.warrenville.il@firstam.com
                                                                                                                          P164
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 183 of 224 PageID #:19103




                                                                   EXHIBIT B


                                                                              P165
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 184 of 224 PageID #:19104




                              Assignment And Assumption Of Leases

For good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Kevin B. Duff, as court-appointed federal equity receiver for SSPH 6951 S Merrill
LLC ("Seller") pursuant to that certain Order Appointing Receiver entered August 17, 2018
(Dkt. 16), as supplemented by that certain Order entered March 14, 2019 (Dkt. 290), in the case
captioned United States Securities and Exchange Commission v. EquityBuild, Inc., et al., United
States District Court for the Northern District of Illinois, Eastern Division, Civil Action No. 1:18-cv-
05587 ("Assignor"), hereby irrevocably grants, assigns, transfers, conveys, and sets over to [TBD]
("Assignee"), a _____________________, all of Assignor's right, title, and interest in and to the
leases (collectively, the "Leases") attached hereto.

Assignee hereby assumes all of the obligations imposed upon the Assignor under the Leases
which accrue from and after the date hereof. This Assignment is made without any express or
implied representation or warranty, except to the extent provided in that certain Purchase And
Sale Agreement, accepted by the Seller on August ___, 2019, by and between Assignor and
Assignee.

This Assignment shall be governed by and construed in accordance with the laws of the State of
Illinois.

IN WITNESS WHEREOF, the parties have executed this Assignment And Assumption Of Leases
as of this __ day of _____________, 20 0.


                                       ASSIGNOR:

                                       Kevin B. Duff, Federal Equity Receiver for
                                       SSPH 6951 S Merrill LLC

                                       ____________________________________


                                       ASSIGNEE:

                                       [TBD]


                                       By:__________________________________

                                       Name:

                                       Title:




                                                                                                   P166
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 185 of 224 PageID #:19105




                                                                   EXHIBIT P


                                                                              P167
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 186 of 224 PageID #:19106




                                 Porter Law Office
                                  853 NORTH ELSTON AVENUE
                                   CHICAGO, ILLINOIS 60642
                                        (312) 433-0568
                                 andrew@andrewporterlaw.com

                                          June 1, 2020

By E-Mail/.pdf
Zachary D. Elman, Esq.
Ventus Holdings LLC
10 La Salle Street, Suite 1420
Chicago, IL 60603
zach@ventusholdingsllc.com

       Re:     Purchase And Sale Agreement ("Agreement") between Kevin B. Duff, as Federal
               Equity Receiver for SSDF1 7110 S Cornell LLC ("Seller") and Ventus Holdings, LLC
               ("Buyer")

Dear Zach:

       In light of the term sheet you provided from Meridian Capital Group and your
representations that both the Buyer and the lender will be in a position to close on the sale of
7110 South Cornell Avenue within 45 days, the Seller agrees to revoke the April 24, 2020
default letter and reinstate the Agreement, subject to the following modification: The language
in Paragraph 7 shall be stricken and replaced with "The Closing Date shall be August 3, 2020."

       Please countersign and return this letter to signify your agreement at your earliest
possible convenience.

                                            Sincerely,


                                            Andrew Eliot Porter

AGREED AND ACCEPTED:

                       6/1/2020 @4:42pm
Zachary D. Elman




                                                                                              P168
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 187 of 224 PageID #:19107




                                                                   EXHIBIT Q


                                                                              P169
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 188 of 224 PageID #:19108




                                                                               P170
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 189 of 224 PageID #:19109




                                                                               P171
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 190 of 224 PageID #:19110




                                                                              P172
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 191 of 224 PageID #:19111




                                                                   EXHIBIT R


                                                                              P173
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 192 of 224 PageID #:19112




                                PURCHASE & SALE AGREEMENT

This Purchase Sale Agreement Agreement is made b and between Kevin B Duff court-
appointed federal equity receiver for SSPH Portfolio 1 LLC ("Seller") pursuant to that certain
Order Appointing Receiver entered August 17, 2018 (Dkt. 16), as supplemented by Order dated
March 14, 2019 (Dkt. 290), in the case captioned United States Securities and Exchange
Commission v. EquityBuild, Inc., et al., United States District Court for the Northern District of
Illinois, Eastern Division, Civil Action No. 1:18-cv-05587 (the "SEC Action"), and

VENTUS HOLDINGS, LLC OR NOMINEE Bu er

for the purchase and sale of that certain real property and all fixtures, equipment, and personal
property appurtenant thereto the Propert located at               -52 S Indiana Avenue, Chicago,
Illinois 60615 and legally described as follows:

LOT 11 (EXCEPT THAT PART TAKEN FOR WIDENING INDIANA AVENUE) IN BLOCK 1 IN ANNA
PRICE'S SUBDIVISION OF THE NORTHWEST QUARTER OF THE NORTHWEST QUARTER OF
SECTION 10, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS.

Permanent Index No. 20-10-102-023-0000

                                         *      *       *

                                    TERMS AND CONDITIONS

The Seller agrees to sell the Property, and the Buyer agrees to purchase the Property, on the
following terms and conditions:

1.     Purchase Price. The purchase price for the Property shall be $ 697,000.00 (the
"Purchase Price"). The Buyer shall pay the Purchase Price as follows:

       a.     An earnest money deposit (the "Earnest Money") in an amount equal to 10% of
       the Purchase Price within three (3) business days following the date of acceptance of
       the Agreement by the Seller (the "Acceptance Date").

       b.     The balance of the Purchase Price, subject to any applicable credits and
       prorations, at Closing.

[Note: If the Buyer desires to enter into this Agreement subject to a financing contingency, then
Rider A should be completed. Otherwise, Rider A should be left blank.]

[Note: If the Buyer purports to hold a mortgage interest in the Property and tenders this
Agreement in connection with a credit bid, then Rider B should be completed. Otherwise, Rider B
should be left blank.]



                                                1
                                                                                              P174
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 193 of 224 PageID #:19113




2.       Earnest Money. The Earnest Money shall be held by First American Title Company
("First American Title") in a segregated escrow account. In connection with said Earnest Money
deposit, the Buyer shall execute and deliver to the Seller a copy of that certain strict joint order
escrow agreement in the form attached hereto as Exhibit A and, in the event that the earnest
monies are wired into escrow by an entity other than the Buyer, then the Buyer shall submit a
third-party authorization form to the title company within 24 hours after the earnest monies
have been deposited.

3.      Court Approval. As soon as practicable in consideration of the Seller's need to manage
the sales of a tranche of properties, await the expiration of the respective due diligence
periods, and avoid placing undue burden on the court in the SEC Action, the Seller shall move
before the Honorable John Z. Lee or any judge sitting in his stead or to whom he has made a
referral in the SEC Action (the "Receivership Court") for approval of the sale of the Property
pursuant to this Agreement. In the event that the Receivership Court does not confirm the sale
of the Property pursuant to this Agreement, then the Agreement shall become null and void
and all Earnest Money shall be promptly refunded to the Buyer.

4.        Escrow Closing. This sale shall be closed through an escrow with First American Title in
accordance with the general provisions of the usual form of deed and money escrow
agreement then furnished and in use by said title company. Payment of the Purchase Price and
delivery of the receiver's deed shall be made through the escrow. The cost of the escrow shall
be divided equally between the Buyer and the Seller unless the Buyer acquires the Property
with financing, in which event that portion of the cost of the escrow relating to the financing
shall be borne by the Buyer. Unless otherwise specified herein, all other closing costs shall be
paid in accordance with custom for apartment investment sales transactions in Cook County,
Illinois.

5.      Irrevocable Offer. This Agreement when executed by the Buyer and delivered to the
Seller shall constitute an irrevocable offer to purchase the Property until August 21, 2020 (the
"Offer Expiration Date"). In the event that the offer is not accepted by the Seller before the
Offer Expiration Date, then the offer may be withdrawn upon the delivery of notice to the Seller
in accordance with Paragraph 20.

6.       Personal Property. At Closing, the Seller shall tender to the Buyer a bill of sale for the
personal property appurtenant to the Property (the "Personal Property") warranting only that
the Seller is the absolute owner of said Personalty, that said Personalty is free and clear of all
liens, charges, and encumbrances, and that the Seller has the full right, power, and authority to
sell said Personalty and to deliver the bill of sale. The Seller shall neither make nor adopt any
warranty whatsoever with respect to the Personal Property and shall specifically disclaim any
implied warranty of merchantability or fitness for a particular purpose. The price of the
Personal Property shall be included in the Purchase Price, and the Buyer agrees to accept all
such Personal Propert in as is condition.

7.     The Closing Date. The closing shall be held on a date (the "Closing Date") to be
designated by the Seller after the Receivership Court approves the sale of the Property


                                                 2
                                                                                                P175
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 194 of 224 PageID #:19114




pursuant to this Agreement, provided, however, that the Buyer shall be entitled to five business
days' advance Notice of the Closing Date.

8.      Conveyance of Title. At Closing, the Seller shall convey title to the Property by a
recordable form receiver's deed subject to (a) general real estate taxes not yet due and payable
at the time of Closing; (b) covenants, conditions, restrictions, or building lines and easements of
record, if any; (c) public and utility easements; (d) applicable zoning and building laws and
ordinances; (f) acts done by or suffered through Buyer or anyone claiming by, through, or under
Buyer; (g) governmental actions or proceedings concerning or affecting the Property; and (h)
encroachments of a minor nature, if any, that can be insured over at closing (the "Permitted
Exceptions"). The Seller agrees to surrender possession of the Property at the time of Closing.

9.      Commitment For Title Insurance. Within ten (10) business days after the Acceptance
Date, the Seller shall deliver to the Buyer evidence of merchantable title by delivering a
commitment for title insurance with extended coverage from First American Title in the
amount of the Purchase Price with a commitment date not earlier than April 2, 2020, subject
only to general exceptions, the Permitted Exceptions, and exceptions pertaining to liens or
encumbrances of a definite and ascertainable amount which may be removed by the payment
of money by Seller, endorsed over by First American Title at the Seller's sole expense, or which
will be extinguished by order of the Receivership Court. Such title commitment shall be
conclusive evidence of good and merchantable title, subject only to the foregoing exceptions. If
the commitment for title insurance discloses title exceptions other than the general exceptions,
Permitted Exceptions, exceptions waivable through the payment of money or the issuance of
an endorsement, or exceptions capable of being extinguished by Receivership Court order, the
Seller shall have thirty (30) calendar days from the Closing Date to cure, or insure over, the
unpermitted exceptions and the Closing shall be postponed until said unpermitted exceptions
are cured or insured over. If the Seller fails to timely secure the removal of the unpermitted
exceptions or obtain an endorsement insuring over the unpermitted exceptions, the Purchaser
may terminate this Contract with a full refund of Earnest Money upon Notice to the Seller
within ten (10) business days after the expiration of the thirty (30) day period. In such event,
this Agreement shall become null and void and neither party shall thereafter have any rights
against the other, and the Seller may not be held liable for direct, indirect, incidental, or
consequential damages.

10.     Survey. At least five (5) business days prior to the Closing Date, the Seller shall provide
the Buyer with a survey by Professionals Associated Survey, Inc., a licensed land surveyor, dated
December 17, 2019, indicating the present location of all improvements. If the Buyer or the
Buyer's mortgagee desires an updated or more extensive survey, the survey shall be obtained
at the Buyer's expense.

11.    Assignment And Assumption Of Leases. At Closing, the Seller shall deliver to the Buyer,
and the Seller and Buyer shall execute, an assignment and assumption of leases (in the form
attached hereto as Exhibit B) pursuant to which the Seller shall convey all right, title, and




                                                3
                                                                                               P176
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 195 of 224 PageID #:19115




                                                                             P177
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 196 of 224 PageID #:19116




                                                                             P178
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 197 of 224 PageID #:19117




17.     Buyer Default. The Buyer and Seller agree that it would be difficult to ascertain the
actual damages to be suffered by the Seller in the event of a default by the Buyer and that the
amount of the Earnest Money deposited by the Buyer hereunder constitutes the parties
reasonable estimate of the Seller s damages in the event of the Bu er s default and that upon
any such default not caused by the Seller, the Seller shall be entitled to retain the Earnest
Money as liquidated damages, which shall constitute the Seller s sole and exclusive remed in
law or at equity in connection with said default.

18.     Seller Default. In the event that the Seller shall fail to sell, transfer, and assign the
Property to Purchaser in violation of the terms of this Agreement and/or fail to perform any
other material obligation of Seller hereunder, then the Buyer may give Notice to the Seller
specifying the nature of the default. The Seller shall thereafter have five (5) business days from
receipt of said Notice, but in no event beyond the Closing Date, within which to cure the alleged
default. If the Seller fails to cure the default within the cure period, then the Buyer shall be
entitled to the return of all Earnest Money and (a) to declare the Agreement null and void and
sue for reasonable out-of-pocket expenses incurred in connection with this Agreement prior to
the alleged default or (b) to sue for specific performance, the parties recognizing that the
Property is unique and that the Buyer otherwise lacks an adequate remedy at law. In the latter
event, the Buyer is advised that Section VIII of the Order Appointing Receiver entered in the SEC
Action enjoins the filing or prosecution of all civil proceedings against the Receiver, in his
capacity as Receiver, until further order of the court.

19.     Representations and Warranties. As a material inducement to the Buyer to enter into
this Agreement, the Seller hereby makes the following representations and warranties, each of
which shall remain true and correct as of the Closing Date:

       a.      The Seller has the full right, power, and authority to convey the Property to the
               Buyer as provided in this Agreement and to carry out its obligations hereunder.
               In addition, the individual executing this Agreement on behalf of the Seller has
               the legal right, power, and authority to bind the Seller to the terms hereof.

       b.      The Seller will not take any action affecting title to the Property following the
               Acceptance Date.

       c.      To the best of the Seller s knowledge there are no actions investigations suits
               or proceedings, pending or threatened, that affect the Property, or the
               ownership or operation thereof, other than the SEC Action or as stated
               hereafter:

               [None.]

       d.      To the best of the Seller s knowledge the Propert is not in violation nor has
               been under investigation for violation, of any federal, state, or local law,
               ordinance, or regulation regulating environmental conditions in, at, on, under, or



                                                 6
                                                                                                   P179
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 198 of 224 PageID #:19118




              about the Property, including but not limited to, soil and groundwater
              conditions.

20.    Notices. All notices required or permitted under this Agreement shall be in writing and
served by registered or certified United States mail, return receipt requested; nationally
recognized overnight mail courier (signature required); or electronic mail (evidenced by
competent and authentic proof of transmission). Any notices given to the Seller shall be
delivered to the Seller's counsel, at the following physical or e-mail addresses:

                             Andrew E. Porter
                             Porter Law Office
                             853 North Elston Avenue
                             Chicago, Illinois 60614
                             andrew@andrewporterlaw.com

                             Michael Rachlis
                             Rachlis Duff & Peel LLC
                             542 South Dearborn, Suite 900
                             Chicago, Illinois 60605
                             mrachlis@rdaplaw.net

Any such notices or demands given to the Buyer shall be delivered to the Buyer's counsel, at the
following address physical or e-mail addresses:
                                   Michael B. Elman


                                   Michael B. Elman & Associates, Ltd.
                                   10 S La Salle Ste 1420
                                   Chicago, IL 60603
                                   Melman@MBElmanlaw.com


21.     Like-Kind Exchange. The Seller agrees to cooperate if the Buyer elects to acquire the
Property as part of a like-kind exchange under Section 1031 of the Internal Revenue Code. The
Bu er s contemplated exchange shall not impose upon the Seller any additional liability or
financial obligation, and the Buyer agrees to hold the Seller harmless from any liability that
might arise from such exchange. This Agreement is neither subject to nor contingent upon the
Bu er s abilit to dispose of its exchange property or to effectuate an exchange. In the event
any exchange contemplated by the Buyer should fail to occur, for whatever reason, the sale of
the Property shall nonetheless be consummated as provided herein.

22.    Real Estate Agents. Purchaser represents and warrants that, other than Seller's Agent
and Buyer's Agent, if any, no other putative real estate agent or broker was involved in
submitting, showing, marketing, or selling the Property to the Buyer, and the Buyer agrees to
indemnify and hold Seller, and its successors and assigns, harmless from and against any and all




                                                  7
                                                                                            P180
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 199 of 224 PageID #:19119




liability, loss, damages, cost, or expense, including reasonable attorneys' fees, arising from or
relating to any claim for a commission, fee, or other form of payment or compensation asserted
by a putative real estate agent or broker purporting to have procured the Buyer in connection
with this Agreement.

23.    Foreign Investor Disclosure. The Seller and the Buyer agree to execute and deliver any
instrument, affidavit, or statement, and to perform any act reasonably necessary to carry out
the provisions of the Foreign Investment in Real Property Tax Act and regulations promulgated
thereunder. The Seller represents that the Seller is not a foreign person as defined in Section
1445 of the Internal Revenue Code.

24.     Merger. This Agreement expresses the entire agreement of the parties and supersedes
any and all previous agreements or understandings between them with regard to the Property.
There are no other understandings, oral or written, which in any way alter or enlarge the terms
of this Agreement, and there are no warranties or representations of any nature whatsoever,
either express or implied, except as set forth herein. This Agreement may be modified only by a
written instrument signed by the party to be charged.

25.    Governing Law. This Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois.


                                         *      *       *


The undersigned Buyer hereby offers and agrees to purchase the Property upon the terms and

conditions stated herein as of the 5th day of August, 2020. In addition, the individual signing

below on behalf of the Buyer represents and warrants that s/he is authorized to execute this

Agreement on behalf of the Buyer.




                                                8
                                                                                              P181
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 200 of 224 PageID #:19120




 Buyer                                      Seller

Ventus Holdings, LLC or Nominee             KEVIN B. DUFF,
                                            FEDERAL EQUITY RECEIVER FOR
 By: /Zach Elman/                           SSPH PORTFOLIO 1 LLC

 Its: Manager                               Rachlis Duff & Peel LLC
                                            542 South Dearborn Street, Suite 900
                                            Chicago, Illinois 60605
                                            (312) 733-3390




                                            Acceptance Date:


 Buyer's Agent                              Seller's Agent

                                            Jeffrey Baasch
                                            SVN Chicago Commercial
                                            940 West Adams Street, Suite 200
                                            Chicago, Illinois 60607
                                            (312) 676-1866




                                        9
                                                                                   P182
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 201 of 224 PageID #:19121




                                              RIDER A

___ If the Buyer desires that the terms and provisions of this Rider be incorporated into the
Purchase And Sale Agreement to which it is annexed, please initial this paragraph.

                                          *       *       *

This Agreement is contingent upon the Buyer securing, no later than 21 days following the

Acceptance Date (the "Financing Contingency Deadline"), a firm written mortgage commitment

for a fixed or adjustable rate mortgage from an established multifamily residential mortgage

lender in the amount of $___, at an interest rate (or initial interest rate if an adjustable rate

mortgage) not to exceed % per annum, amortized over _ years, payable monthly, with a loan

origination fee not to exceed %        , plus appraisal and credit report fees, if any. If

the Buyer is unable to secure a firm written mortgage commitment as described herein within

the referenced time period, then the Buyer may terminate this Agreement with a full refund of

Earnest Money by providing notice to the Seller prior to the expiration of the Financing

Contingency Deadline. If the Buyer does not provide the requisite notice to the Seller as

provided herein, then the Buyer shall be deemed to have waived this financing contingency,

and this Agreement shall remain in full force and effect.




                                                                                                    P183
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 202 of 224 PageID #:19122




                                              RIDER B

         If the Buyer purports to hold a mortgage interest in the Property and tenders the
Purchase And Sale Agreement to which this rider is annexed (the "Agreement") in connection
with the submission of a credit bid, please initial this paragraph and provide the information
and supply any additional terms and conditions to the Agreement, or modifications to the
Agreement, as requested herein. Any such terms and conditions shall supersede any contrary
or conflicting terms and conditions set forth in the Agreement itself.

                                          *       *      *

The Buyer consists of the following mortgagee or mortgagees purporting to hold a perfected
and unreleased security interest in the Property:




[Using additional sheets, please indicate, for each mortgagee identified above, the total unpaid
balance due under the promissory note secured by the corresponding mortgage and itemize
each component of the current alleged loan balance, including, but not limited to, principal,
interest, default rate interest, late fees, service fees, liquidation fees, protective advances, and
other charges.]




                                                                                                 P184
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 203 of 224 PageID #:19123




The Purchase Price shall be the amount of the credit bid submitted by the Buyer, and any
requirement to make an earnest money deposit is deleted. Payment of the Purchase Price shall
not be made through the escrow at closing.

In addition, the Buyer shall pay all closing costs approved by the Court, which may, subject to the
Court s ruling, include, but not be limited to, owner's title insurance premiums, applicable
transfer taxes, the survey invoice, property management fees accrued through the closing, due
and unpaid real estate taxes, escrow fees, brokerage commissions, unpaid utilities, title
commitment update fees, gap insurance premiums, State of Illinois policy fees, extended
coverage premiums, the costs of closing protection coverage for the Seller, all other expenses
required to be paid by the Seller at closing, all amounts advanced for the benefit of the Property
which are required to be reimbursed and/or any amount required to discharge any Receiver s
lien.

[Using additional sheets, set forth any other terms and conditions to be included in the
Agreement, or any modifications to the Agreement, and to which your credit bid shall remain
subject.]




                                                                                               P185
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 204 of 224 PageID #:19124




                                                                   EXHIBIT A


                                                                              P186
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 205 of 224 PageID #:19125




                                                                             P187
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 206 of 224 PageID #:19126




                                                                   EXHIBIT B


                                                                              P188
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 207 of 224 PageID #:19127




                                  Assignment And Assumption Of Leases

For good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Kevin
B. Duff, as court-appointed federal equity receiver for SSPH Portfolio 1 LLC ("Seller"), pursuant to that
certain Order Appointing Receiver entered August 17, 2018 (Dkt. 16), as supplemented by that certain
Order entered March 14, 2019 (Dkt. 290), in the case captioned United States Securities and Exchange
Commission v. EquityBuild, Inc., et al., United States District Court for the Northern District of Illinois,
Eastern Division, Civil Action No. 1:18-cv-05587 ("Assignor"), hereby irrevocably grants, assigns, transfers,
conveys, and sets over to                                            ("Assignee"), an
limited liability company, all of Assignor's right, title, and interest in and to the leases (collectively, the
"Leases") attached hereto, which leases run with the Property commonly known as 4750-52 South Indiana
Avenue, Chicago, Illinois 60615.

LOT 11 (EXCEPT THAT PART TAKEN FOR WIDENING INDIANA AVENUE) IN BLOCK 1 IN ANNA
PRICE'S SUBDIVISION OF THE NORTHWEST QUARTER OF THE NORTHWEST QUARTER OF SECTION
10, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS.

Assignee hereby assumes all of the obligations imposed upon the Assignor under the Leases which accrue
from and after the date hereof. This Assignment is made without any express or implied representation
or warranty, except to the extent provided in that certain Purchase And Sale Agreement, accepted by the
Seller on                               , by and between Assignor and Assignee.

This Assignment shall be governed by and construed in accordance with the laws of the State of Illinois.

IN WITNESS WHEREOF, the parties have executed this Assignment And Assumption Of Leases as of this
       of                    , 2020.


ASSIGNOR:                                                  ASSIGNEE:

Kevin B. Duff, Federal Equity Receiver for
SSPH Portfolio 1 LLC




                                                           By:

                                                           Name:

                                                           Title:




                                                                                                        P189
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 208 of 224 PageID #:19128




                                                                   EXHIBIT S


                                                                              P190
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 209 of 224 PageID #:19129




                                PURCHASE & SALE AGREEMENT

This P rchase Sale Agreement Agreement is made b and bet een Ke in B D ff co rt-
appointed federal equity receiver for SSDF4 7024 S Paxton LLC ("Seller") pursuant to that
certain Order Appointing Receiver entered August 17, 2018 (Dkt. 16), as supplemented by
Order dated March 14, 2019 (Dkt. 290), in the case captioned United States Securities and
Exchange Commission v. EquityBuild, Inc., et al., United States District Court for the Northern
District of Illinois, Eastern Division, Civil Action No. 1:18-cv-05587 (the "SEC Action"), and

VENTUS HOLDINGS, LLC OR NOMINEE B er

for the purchase and sale of that certain real property and all fixtures, equipment, and personal
property appurtenant thereto the Propert located at               -32 S Paxton Avenue, Chicago,
Illinois 60649 and legally described as follows:

THE SOUTH 20 FEET OF LOT 5, ALL OF LOT 6 AND THE NORTH 40 FEET OF LOT 7 IN THE
SUBDIVISION OF THE EAST HALF OF BLOCK 4 (EXCEPT THE SOUTH 22 FEET THEREOF) AND PART
ALREADY DEDICATED FOR ALLEY IN COMMISSIONER'S PARTITION, A SUBDIVISION OF THE
SOUTH HALF OF THE SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 24,
TOWNSHIP 38 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
ILLINOIS.

Permanent Index No. 20-24-424-011-0000

                                        *       *       *

                                   TERMS AND CONDITIONS

The Seller agrees to sell the Property, and the Buyer agrees to purchase the Property, on the
following terms and conditions:

1.     Purchase Price. The purchase price for the Property shall be $ 1,775,000.00 (the
"Purchase Price"). The Buyer shall pay the Purchase Price as follows:

       a.     An earnest money deposit (the "Earnest Money") in an amount equal to 10% of
       the Purchase Price within three (3) business days following the date of acceptance of
       the Agreement by the Seller (the "Acceptance Date").

       b.     The balance of the Purchase Price, subject to any applicable credits and
       prorations, at Closing.

[Note: If the Buyer desires to enter into this Agreement subject to a financing contingency, then
Rider A should be completed. Otherwise, Rider A should be left blank.]




                                                1
                                                                                              P191
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 210 of 224 PageID #:19130




[Note: If the Buyer purports to hold a mortgage interest in the Property and tenders this
Agreement in connection with a credit bid, then Rider B should be completed. Otherwise, Rider B
should be left blank.]

2.       Earnest Money. The Earnest Money shall be held by First American Title Company
("First American Title") in a segregated escrow account. In connection with said Earnest Money
deposit, the Buyer shall execute and deliver to the Seller a copy of that certain strict joint order
escrow agreement in the form attached hereto as Exhibit A and, in the event that the earnest
monies are wired into escrow by an entity other than the Buyer, then the Buyer shall submit a
third-party authorization form to the title company within 24 hours after the earnest monies
have been deposited.

3.      Court Approval. As soon as practicable in consideration of the Seller's need to manage
the sales of a tranche of properties, await the expiration of the respective due diligence
periods, and avoid placing undue burden on the court in the SEC Action, the Seller shall move
before the Honorable John Z. Lee or any judge sitting in his stead or to whom he has made a
referral in the SEC Action (the "Receivership Court") for approval of the sale of the Property
pursuant to this Agreement. In the event that the Receivership Court does not confirm the sale
of the Property pursuant to this Agreement, then the Agreement shall become null and void
and all Earnest Money shall be promptly refunded to the Buyer.

4.        Escrow Closing. This sale shall be closed through an escrow with First American Title in
accordance with the general provisions of the usual form of deed and money escrow
agreement then furnished and in use by said title company. Payment of the Purchase Price and
delivery of the receiver's deed shall be made through the escrow. The cost of the escrow shall
be divided equally between the Buyer and the Seller unless the Buyer acquires the Property
with financing, in which event that portion of the cost of the escrow relating to the financing
shall be borne by the Buyer. Unless otherwise specified herein, all other closing costs shall be
paid in accordance with custom for apartment investment sales transactions in Cook County,
Illinois.

5.      Irrevocable Offer. This Agreement when executed by the Buyer and delivered to the
Seller shall constitute an irrevocable offer to purchase the Property until August 21, 2020 (the
"Offer Expiration Date"). In the event that the offer is not accepted by the Seller before the
Offer Expiration Date, then the offer may be withdrawn upon the delivery of notice to the Seller
in accordance with Paragraph 20.

6.       Personal Property. At Closing, the Seller shall tender to the Buyer a bill of sale for the
personal property appurtenant to the Property (the "Personal Property") warranting only that
the Seller is the absolute owner of said Personalty, that said Personalty is free and clear of all
liens, charges, and encumbrances, and that the Seller has the full right, power, and authority to
sell said Personalty and to deliver the bill of sale. The Seller shall neither make nor adopt any
warranty whatsoever with respect to the Personal Property and shall specifically disclaim any
implied warranty of merchantability or fitness for a particular purpose. The price of the



                                                 2
                                                                                                P192
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 211 of 224 PageID #:19131




Personal Property shall be included in the Purchase Price, and the Buyer agrees to accept all
s ch Personal Propert in as is condition.

7.     The Closing Date. The closing shall be held on a date (the "Closing Date") to be
designated by the Seller after the Receivership Court approves the sale of the Property
pursuant to this Agreement, provided, however, that the Buyer shall be entitled to five business
days' advance Notice of the Closing Date.

8.      Conveyance of Title. At Closing, the Seller shall convey title to the Property by a
recordable form receiver's deed subject to (a) general real estate taxes not yet due and payable
at the time of Closing; (b) covenants, conditions, restrictions, or building lines and easements of
record, if any; (c) public and utility easements; (d) applicable zoning and building laws and
ordinances; (f) acts done by or suffered through Buyer or anyone claiming by, through, or under
Buyer; (g) governmental actions or proceedings concerning or affecting the Property; and (h)
encroachments of a minor nature, if any, that can be insured over at closing (the "Permitted
Exceptions"). The Seller agrees to surrender possession of the Property at the time of Closing.

9.      Commitment For Title Insurance. Within ten (10) business days after the Acceptance
Date, the Seller shall deliver to the Buyer evidence of merchantable title by delivering a
commitment for title insurance with extended coverage from First American Title in the
amount of the Purchase Price with a commitment date not earlier than July 1, 2020, subject
only to general exceptions, the Permitted Exceptions, and exceptions pertaining to liens or
encumbrances of a definite and ascertainable amount which may be removed by the payment
of money by Seller, endorsed over by First American Title at the Seller's sole expense, or which
will be extinguished by order of the Receivership Court. Such title commitment shall be
conclusive evidence of good and merchantable title, subject only to the foregoing exceptions. If
the commitment for title insurance discloses title exceptions other than the general exceptions,
Permitted Exceptions, exceptions waivable through the payment of money or the issuance of
an endorsement, or exceptions capable of being extinguished by Receivership Court order, the
Seller shall have thirty (30) calendar days from the Closing Date to cure, or insure over, the
unpermitted exceptions and the Closing shall be postponed until said unpermitted exceptions
are cured or insured over. If the Seller fails to timely secure the removal of the unpermitted
exceptions or obtain an endorsement insuring over the unpermitted exceptions, the Purchaser
may terminate this Contract with a full refund of Earnest Money upon Notice to the Seller
within ten (10) business days after the expiration of the thirty (30) day period. In such event,
this Agreement shall become null and void and neither party shall thereafter have any rights
against the other, and the Seller may not be held liable for direct, indirect, incidental, or
consequential damages.

10.     Survey. At least five (5) business days prior to the Closing Date, the Seller shall provide
the Buyer with a survey by Professionals Associated Survey, Inc., a licensed land surveyor, dated
September 19, 2019, indicating the present location of all improvements. If the Buyer or the
Buyer's mortgagee desires an updated or more extensive survey, the survey shall be obtained
at the Buyer's expense.



                                                3
                                                                                                P193
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 212 of 224 PageID #:19132




11.     Assignment And Assumption Of Leases. At Closing, the Seller shall deliver to the Buyer,
and the Seller and Buyer shall execute, an assignment and assumption of leases (in the form
attached hereto as Exhibit B) pursuant to which the Seller shall convey all right, title, and
interest in and to any leases in effect at the Property to the Buyer, and the Buyer shall agree to
assume all of the Seller's obligations under said leases.

12.      Prorations. Prepaid service contracts and other similar items shall be credited ratably at
Closing. Any and all rents collected until the date of the Closing shall be applied by the Seller
first to past due balances and then to currently scheduled monthly rent. Any rents collected by
the Buyer after Closing shall be applied first to corresponding pre-Closing arrearages and
remitted to the Seller within ten business days. Scheduled monthly rent shall be prorated for
the month of Closing. To the extent that any tenant at the Property has paid less than the
entirety of its scheduled rent for the month of Closing, then any rent received for said month
shall not be prorated but instead paid first to the Seller in respect of each day in the month
through and including the date of Closing, with any balance thereafter paid to the Buyer. In
addition, real estate taxes associated with the ownership of the Property shall be prorated as of
the Closing based on 105% of the most recently ascertainable tax bill.

13.    Inspection Period. The Buyer acknowledges that it was afforded the opportunity to
conduct a limited tour of the Property prior to submitting its offer. Within three (3) calendar
days following the Acceptance Date, the Seller shall produce the following documents to the
Buyer (the "Due Diligence Materials"):

       a.      Current Rent Roll. A current rent roll for the Property generated by the
               management company.

       b.      Utility Bills. Copies of all utility bills relating to the Property, to the extent
               available, for the twelve calendar months preceding the month of the
               Acceptance Date.

       c.      Leases. Copies of all existing leases affecting the Property.

       d.      Profit & Loss Statement. A current trailing twelve-month profit and loss
               statement reflecting all categories of operating income and expenses associated
               with the Property, as generated by the management company.

       e.      Litigation Documents. Copies of documents, including notices of violation,
               orders, judgments, and other pleadings, pertaining to any known litigation or
               proceedings currently affecting the Property.

In addition, the Seller shall allow the Buyer reasonable access to the Property for twenty days
from and after the Acceptance Date (the "Inspection Period") for the purpose of conducting an
inspection of the major structural and mechanical components of the Property. A major
structural or mechanical component shall be deemed to be in acceptable operating condition if
it substantially performs the function for which it is intended, regardless of age, and does not


                                                   4
                                                                                                    P194
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 213 of 224 PageID #:19133




                                                                             P195
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 214 of 224 PageID #:19134




unforeseen, that it now has or which may arise in the future on account of or in any way arising
from or relating to any alleged patent or latent defect at the Property.

17.     Buyer Default. The Buyer and Seller agree that it would be difficult to ascertain the
actual damages to be suffered by the Seller in the event of a default by the Buyer and that the
amo nt of the Earnest Mone deposited b the B er here nder constit tes the parties
reasonable estimate of the Seller s damages in the e ent of the B er s defa lt and that pon
any such default not caused by the Seller, the Seller shall be entitled to retain the Earnest
Mone as liq idated damages hich shall constit te the Seller s sole and e cl si e remed in
law or at equity in connection with said default.

18.     Seller Default. In the event that the Seller shall fail to sell, transfer, and assign the
Property to Purchaser in violation of the terms of this Agreement and/or fail to perform any
other material obligation of Seller hereunder, then the Buyer may give Notice to the Seller
specifying the nature of the default. The Seller shall thereafter have five (5) business days from
receipt of said Notice, but in no event beyond the Closing Date, within which to cure the alleged
default. If the Seller fails to cure the default within the cure period, then the Buyer shall be
entitled to the return of all Earnest Money and (a) to declare the Agreement null and void and
sue for reasonable out-of-pocket expenses incurred in connection with this Agreement prior to
the alleged default or (b) to sue for specific performance, the parties recognizing that the
Property is unique and that the Buyer otherwise lacks an adequate remedy at law. In the latter
event, the Buyer is advised that Section VIII of the Order Appointing Receiver entered in the SEC
Action enjoins the filing or prosecution of all civil proceedings against the Receiver, in his
capacity as Receiver, until further order of the court.

19.     Representations and Warranties. As a material inducement to the Buyer to enter into
this Agreement, the Seller hereby makes the following representations and warranties, each of
which shall remain true and correct as of the Closing Date:

       a.      The Seller has the full right, power, and authority to convey the Property to the
               Buyer as provided in this Agreement and to carry out its obligations hereunder.
               In addition, the individual executing this Agreement on behalf of the Seller has
               the legal right, power, and authority to bind the Seller to the terms hereof.

       b.      The Seller will not take any action affecting title to the Property following the
               Acceptance Date.

       c.      To the best of the Seller s kno ledge there are no actions in estigations s its
               or proceedings, pending or threatened, that affect the Property, or the
               ownership or operation thereof, other than the SEC Action or as stated
               hereafter:

               [None.]




                                                 6
                                                                                                   P196
        Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 215 of 224 PageID #:19135




                d.      To the best of the Seller s kno ledge the Propert is not in iolation nor has
                        been under investigation for violation, of any federal, state, or local law,
                        ordinance, or regulation regulating environmental conditions in, at, on, under, or
                        about the Property, including but not limited to, soil and groundwater
                        conditions.

         20.    Notices. All notices required or permitted under this Agreement shall be in writing and
         served by registered or certified United States mail, return receipt requested; nationally
         recognized overnight mail courier (signature required); or electronic mail (evidenced by
         competent and authentic proof of transmission). Any notices given to the Seller shall be
         delivered to the Seller's counsel, at the following physical or e-mail addresses:

                                       Andrew E. Porter
                                       Porter Law Office
                                       853 North Elston Avenue
                                       Chicago, Illinois 60614
                                       andrew@andrewporterlaw.com

                                       Michael Rachlis
                                       Rachlis Duff & Peel LLC
                                       542 South Dearborn, Suite 900
                                       Chicago, Illinois 60605
                                       mrachlis@rdaplaw.net

         Any such notices or demands given to the Buyer shall be delivered to the Buyer's counsel, at the
         following address physical or e-mail addresses:
                                              Michael B. Elman


                                      Michael B. Elman & Associates, Ltd.
                                      10 S La Salle Ste 1420
                                      Chicago, IL 60603
                                      Melman@MBElmanlaw.com

Like-Kind Exchange. The Seller agrees to cooperate if the Buyer elects to acquire the Property as part of a like-kind
exchange under Section 1031 of the Internal Re en e Code The B er s contemplated e change shall not impose
upon the Seller any additional liability or financial obligation, and the Buyer agrees to hold the Seller harmless from
any liability that might arise from such exchange. This Agreement is neither subject to nor contingent upon the
B er s abilit to dispose of its e change propert or to effect ate an e change In the e ent an e change
contemplated by the Buyer should fail to occur, for whatever reason, the sale of the Property shall nonetheless be
consummated as provided herein.




                                                             7
                                                                                                        P197
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 216 of 224 PageID #:19136




21.      Real Estate Agents. Purchaser represents and warrants that, other than Seller's Agent
and Buyer's Agent, if any, no other putative real estate agent or broker was involved in
submitting, showing, marketing, or selling the Property to the Buyer, and the Buyer agrees to
indemnify and hold Seller, and its successors and assigns, harmless from and against any and all
liability, loss, damages, cost, or expense, including reasonable attorneys' fees, arising from or
relating to any claim for a commission, fee, or other form of payment or compensation asserted
by a putative real estate agent or broker purporting to have procured the Buyer in connection
with this Agreement.

22.    Foreign Investor Disclosure. The Seller and the Buyer agree to execute and deliver any
instrument, affidavit, or statement, and to perform any act reasonably necessary to carry out
the provisions of the Foreign Investment in Real Property Tax Act and regulations promulgated
thereunder. The Seller represents that the Seller is not a foreign person as defined in Section
1445 of the Internal Revenue Code.

23.     Merger. This Agreement expresses the entire agreement of the parties and supersedes
any and all previous agreements or understandings between them with regard to the Property.
There are no other understandings, oral or written, which in any way alter or enlarge the terms
of this Agreement, and there are no warranties or representations of any nature whatsoever,
either express or implied, except as set forth herein. This Agreement may be modified only by a
written instrument signed by the party to be charged.

24.    Governing Law. This Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois.


                                         *      *       *


The undersigned Buyer hereby offers and agrees to purchase the Property upon the terms and

conditions stated herein as of the 5th day of August, 2020. In addition, the individual signing

below on behalf of the Buyer represents and warrants that s/he is authorized to execute this

Agreement on behalf of the Buyer.




                                                8
                                                                                              P198
        Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 217 of 224 PageID #:19137




        Buyer                                       Seller

Ventus Holdings, LLC or Nominee                     KEVIN B. DUFF,
                                                    FEDERAL EQUITY RECEIVER FOR
        By: /Zach Elman/                            SSDF4 7024 S PAXTON LLC

        Its: Manager                                Rachlis Duff & Peel LLC
                                                    542 South Dearborn Street, Suite 900
                                                    Chicago, Illinois 60605
                                                    (312) 733-3390




                                                    Acceptance Date:


        Buyer's Agent                               Seller's Agent

                                                    Jeffrey Baasch
                                                    SVN Chicago Commercial
                                                    940 West Adams Street, Suite 200
                                                    Chicago, Illinois 60607
                                                    (312) 676-1866




                                                9
                                                                                           P199
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 218 of 224 PageID #:19138




                                              RIDER A

       If the Buyer desires that the terms and provisions of this Rider be incorporated into the
Purchase And Sale Agreement to which it is annexed, please initial this paragraph.

                                          *       *         *

This Agreement is contingent upon the Buyer securing, no later than 21 days following the

Acceptance Date (the "Financing Contingency Deadline"), a firm written mortgage commitment

for a fixed or adjustable rate mortgage from an established multifamily residential mortgage

lender in the amount of _____, at an interest rate (or initial interest rate if an adjustable rate

mortgage) not to exceed %              per annum, amortized over __ years, payable monthly,

with a loan origination fee not to exceed %           , plus appraisal and credit report fees, if any. If

the Buyer is unable to secure a firm written mortgage commitment as described herein within

the referenced time period, then the Buyer may terminate this Agreement with a full refund of

Earnest Money by providing notice to the Seller prior to the expiration of the Financing

Contingency Deadline. If the Buyer does not provide the requisite notice to the Seller as

provided herein, then the Buyer shall be deemed to have waived this financing contingency,

and this Agreement shall remain in full force and effect.




                                                                                                     P200
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 219 of 224 PageID #:19139




                                              RIDER B

         If the Buyer purports to hold a mortgage interest in the Property and tenders the
Purchase And Sale Agreement to which this rider is annexed (the "Agreement") in connection
with the submission of a credit bid, please initial this paragraph and provide the information
and supply any additional terms and conditions to the Agreement, or modifications to the
Agreement, as requested herein. Any such terms and conditions shall supersede any contrary
or conflicting terms and conditions set forth in the Agreement itself.

                                          *       *      *

The Buyer consists of the following mortgagee or mortgagees purporting to hold a perfected
and unreleased security interest in the Property:




[Using additional sheets, please indicate, for each mortgagee identified above, the total unpaid
balance due under the promissory note secured by the corresponding mortgage and itemize
each component of the current alleged loan balance, including, but not limited to, principal,
interest, default rate interest, late fees, service fees, liquidation fees, protective advances, and
other charges.]




                                                                                                 P201
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 220 of 224 PageID #:19140




The Purchase Price shall be the amount of the credit bid submitted by the Buyer, and any
requirement to make an earnest money deposit is deleted. Payment of the Purchase Price shall
not be made through the escrow at closing.

In addition, the Buyer shall pay all closing costs approved by the Court, which may, subject to the
Co rt s ruling, include, but not be limited to, owner's title insurance premiums, applicable
transfer taxes, the survey invoice, property management fees accrued through the closing, due
and unpaid real estate taxes, escrow fees, brokerage commissions, unpaid utilities, title
commitment update fees, gap insurance premiums, State of Illinois policy fees, extended
coverage premiums, the costs of closing protection coverage for the Seller, all other expenses
required to be paid by the Seller at closing, all amounts advanced for the benefit of the Property
which are required to be reimbursed and/or any amount required to discharge any Recei er s
lien.

[Using additional sheets, set forth any other terms and conditions to be included in the
Agreement, or any modifications to the Agreement, and to which your credit bid shall remain
subject.]




                                                                                               P202
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 221 of 224 PageID #:19141




                                                                   EXHIBIT A


                                                                              P203
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 222 of 224 PageID #:19142




                                                                             P204
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 223 of 224 PageID #:19143




                                                                   EXHIBIT B


                                                                              P205
Case: 1:18-cv-05587 Document #: 882 Filed: 11/23/20 Page 224 of 224 PageID #:19144




                                    Assignment And Assumption Of Leases

For good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Kevin
B. Duff, as court-appointed federal equity receiver for SSDF4 7024 S Paxton LLC ("Seller"), pursuant to
that certain Order Appointing Receiver entered August 17, 2018 (Dkt. 16), as supplemented by that
certain Order entered March 14, 2019 (Dkt. 290), in the case captioned United States Securities and
Exchange Commission v. EquityBuild, Inc., et al., United States District Court for the Northern District of
Illinois, Eastern Division, Civil Action No. 1:18-cv-05587 ("Assignor"), hereby irrevocably grants, assigns,
transfers, conveys, and sets over to                                              ("Assignee"), an
           limited liability company, all of Assignor's right, title, and interest in and to the leases (collectively,
the "Leases") attached hereto, which leases run with the Property commonly known as 7024-32 South
Paxton Avenue, Chicago, Illinois 60649.

THE SOUTH 20 FEET OF LOT 5, ALL OF LOT 6 AND THE NORTH 40 FEET OF LOT 7 IN THE
SUBDIVISION OF THE EAST HALF OF BLOCK 4 (EXCEPT THE SOUTH 22 FEET THEREOF) AND PART
ALREADY DEDICATED FOR ALLEY IN COMMISSIONER'S PARTITION, A SUBDIVISION OF THE SOUTH
HALF OF THE SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 24, TOWNSHIP
38 NORTH, RANGE 14 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

Assignee hereby assumes all of the obligations imposed upon the Assignor under the Leases which accrue
from and after the date hereof. This Assignment is made without any express or implied representation
or warranty, except to the extent provided in that certain Purchase And Sale Agreement, accepted by the
Seller on                               , by and between Assignor and Assignee.

This Assignment shall be governed by and construed in accordance with the laws of the State of Illinois.

IN WITNESS WHEREOF, the parties have executed this Assignment And Assumption Of Leases as of this
       of                    , 2020.


ASSIGNOR:                                                     ASSIGNEE:

Kevin B. Duff, Federal Equity Receiver for
SSDF4 7024 S Paxton LLC




                                                              By:

                                                              Name:

                                                              Title:




                                                                                                               P206
